Exhibit 10.2

 

PARAMOUNT GROUP, INC.
as Agent for

 

1325 AVENUE OF THE AMERICAS, L. P.

 

Landlord,

 

-and-

 

CROWN MEDIA UNITED STATES, LLC

 

Tenant.

 

LEASE

 

Dated: September 8th, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Page

 

 

 

ARTICLE 1

 

3

Premises, Term, Purposes and Rent

 

3

ARTICLE 2

 

5

Completion and Occupancy

 

5

ARTICLE 3

 

6

Use of Premises

 

6

ARTICLE 4

 

7

Appurtenances, Etc., Not to be Removed

 

7

ARTICLE 5

 

9

Various Covenants

 

9

ARTICLE 6

 

18

Changes or Alterations by Landlord

 

18

ARTICLE 7

 

20

Damage by Fire, Etc.

 

20

ARTICLE 8

 

22

Condemnation

 

22

ARTICLE 9

 

24

Compliance with Laws

 

24

ARTICLE 10

 

25

Accidents to Plumbing and Other Systems

 

25

ARTICLE 11

 

26

Notices

 

26

ARTICLE 12

 

28

Conditions of Limitation

 

28

ARTICLE 13

 

30

Re-entry by Landlord

 

30

ARTICLE 14

 

31

Damages

 

31

ARTICLE 15

 

33

Waivers by Tenant

 

33

ARTICLE 16

 

34

Waiver of Trial by Jury

 

34

ARTICLE 17

 

34

Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.

 

34

ARTICLE 18

 

37

Lease Contains All Agreements—No Waivers

 

37

ARTICLE 19

 

39

Parties Bound

 

39

ARTICLE 20

 

41

Curing Tenant’s Defaults—Additional Rent

 

41

ARTICLE 21

 

43

Inability to Perform

 

43

 

i

--------------------------------------------------------------------------------


 

ARTICLE 22

 

43

Adjacent Excavation—Shoring

 

43

ARTICLE 23

 

44

Article Headings

 

44

ARTICLE 25

 

49

Assignment, Mortgaging, Subletting, Etc.

 

49

ARTICLE 26

 

57

Escalations

 

57

ARTICLE 27

 

62

Subordination

 

62

ARTICLE 28

 

65

Miscellaneous

 

65

ARTICLE 29

 

71

Layout and Finish

 

71

ARTICLE 30

 

72

Insurance

 

72

ARTICLE 31

 

73

Security Deposit

 

73

ARTICLE 32

 

73

Guarantor

 

73

ARTICLE 33

 

74

Quiet Enjoyment

 

74

RULES AND REGULATIONS

 

RR-1

EXHIBIT A

 

A-1

RENTAL PLAN

 

A-1

EXHIBIT B

 

B-1

OPERATING EXPENSES

 

B-1

EXHIBIT C

 

C-1

HEATING, VENTILATING AND AIR-CONDITIONING SPECIFICATIONS

 

C-1

EXHIBIT D

 

D-1

CLEANING AND JANITORIAL SERVICES

 

D-1

 

ii

--------------------------------------------------------------------------------


 

LEASE

 

LEASE, dated as of September 8th, 2008, between PARAMOUNT GROUP, INC., as Agent
for 1325 AVENUE OF THE AMERICAS, L. P. (Landlord), having offices at 1633
Broadway, Suite 1801, New York, NY 10019 and CROWN MEDIA UNITED STATES, LLC
(Tenant), a Delaware limited liability company with a Federal Tax Identification
Number of 13-3840478, and having an office at 1325 Avenue of the Americas, New
York, NY 10019 (Lease).

 

W I T N E S S E T H:

 

ARTICLE 1

 

Premises, Term, Purposes and Rent

 

Section 1.01                                Landlord does hereby lease to
Tenant, and Tenant does hereby hire from Landlord, subject to any ground and/or
underlying leases and/or mortgages as herein provided, and upon and subject to
the covenants, agreements, terms, provisions and conditions of this Lease, for
the term herein stated, a portion of the 22nd floor substantially as shown
hatched on the rental plan annexed hereto as Exhibit A, in the building known as
1325 Avenue of the Americas and located at 1325 Avenue of the Americas, New
York, New York (Building). Said leased premises, together with all
Appurtenances, as herein defined, (except Tenant’s Property, herein defined) are
herein called the “Premises”. The plot of land on which the Building is located
is herein called the “Land”.

 

Section 1.02                                The term of this Lease shall
commence May 1, 2009 (subject to Section 2.02 hereof) (Term Commencement Date)
and shall end on April 30, 2016 (Expiration Date) or on such earlier date upon
which said term may expire or be terminated as herein provided or pursuant to
law. Notwithstanding the Term Commencement Date, this Lease shall be effective
from and after the date hereof and all of the provisions of this Lease shall be
effective as of the date hereof, except for those provisions which specifically
commence from and after the Term Commencement Date.

 

Section 1.03                                The Premises shall be used for the
following, but no other purpose, namely: executive and general offices of Tenant
(and customary ancillary uses associated therewith provided the same do not
otherwise violate the

 

3

--------------------------------------------------------------------------------


 

Certificate of Occupancy for the Building or the remaining terms and conditions
of this Lease).

 

Section 1.04                                The rent reserved under this Lease
for the term hereof shall be and consist of the following fixed rent (Fixed
Rent), namely:            per annum, commencing on the Term Commencement Date
and continuing through June 15, 2014; and            per annum commencing on
June 16, 2014, and continuing through the balance of the Lease term. The Fixed
Rent shall be payable in equal monthly installments in advance on the first day
of each and every calendar month during said term, plus such additional rent and
other charges as shall become due and payable hereunder, which additional rent
and other charges shall be payable as herein provided; all to be paid to
Landlord at Post Office Box 1125A, New York, NY 10286-1125, or such other place
as Landlord may designate, in lawful money of the United States of America.

 

Section 1.05                                Tenant does hereby covenant and
agree promptly to pay the Fixed Rent, additional rent and other charges herein
reserved as and when the same shall become due and payable, without demand
therefor, and without any setoff or deduction whatsoever, and to keep, observe
and perform, and permit no violation of, each of Tenant’s obligations hereunder.
If the Fixed Rent shall commence on any date other than the first day of a
calendar month, the Fixed Rent for such calendar month shall be prorated.

 

Section 1.06                                The parties hereby agree that for
all purposes of this Lease the rentable area of the Premises is deemed to be
16,937 square feet. Neither party shall make any claim for either an increase or
decrease in Fixed Rent or additional rent based on the rentable area of the
Premises or any portion thereof being other than as set forth in the preceding
sentence.

 

Section 1.07                                In the event that the Term
Commencement Date or Expiration Date is not a date certain, then Tenant agrees
to execute, within ten (10) days after Landlord makes a request therefor, an
agreement setting forth such dates, provided, however, that Tenant’s failure to
execute said agreement shall in no way affect such dates or the validity of this
Lease.

 

Section 1.08                                If any of the Fixed Rent or
additional rent payable under this Lease shall be or become uncollectible,
reduced or required to be refunded because of any legal requirements, Tenant
shall enter into such agreement(s) and take such other legally permissible steps
as Landlord may request to permit Landlord to collect the maximum rents which
from time to

 

4

--------------------------------------------------------------------------------


 

time during the continuance of such legal requirements may be legally
permissible and not in excess of the amounts reserved therefor under this Lease.
Upon the termination of such legal requirements, (a) the rents hereunder shall
be payable in the amounts reserved herein for the periods following such
termination and (b) Tenant shall pay to Landlord, to the maximum extent legally
permissible, an amount equal to (i) the rents which would have been paid
pursuant to this Lease but for such legal requirements less (ii) the rents paid
by Tenant during the period such legal requirements were in effect.

 

Section 1.09                                In the event any of the conditions
hereinafter set forth in Sections 12.01(a), 12.01(b) or 12.01(c) of this Lease
occur at any time prior to the Term Commencement Date, then notwithstanding
anything in this Lease or in any bankruptcy or insolvency law to the contrary,
this Lease shall thereupon automatically become null and void ab initio.

 

Section 1.10                                Provided that Tenant is not in
default of any of the terms, conditions, covenants or agreements of this Lease
on its part to be performed, the Fixed Rent shall be abated through June 15,
2009. June 16, 2009 shall herein be called the “Rent Commencement Date.”

 

ARTICLE 2

 

Completion and Occupancy

 

Section 2.01                                Tenant acknowledges that it has
inspected the Premises and agrees to accept possession of same in its “as-is”
physical condition on the Term Commencement Date, it being understood and agreed
that Landlord shall not be obligated to perform any alterations, improvements or
repairs to the Premises or furnish to or remove from the Premises any
alterations, improvements, fixtures, materials or any other property whatsoever.
Tenant further acknowledges that it shall not be entitled to any free rent
(except as provided in Section 1.10 above), concessions, credits or
contributions of money from Landlord with respect to the Premises, except that:
(i) if Tenant paints the Premises during the Lease term, Tenant shall receive a
one time allowance of            from Landlord; and (ii) if Tenant replaces its
supplemental/Liebert units during the Lease term, Tenant shall receive a one
time allowance of            from Landlord. The foregoing allowances shall be
payable within thirty (30) days after Landlord’s receipt of any documentation
reasonably required by Landlord.

 

5

--------------------------------------------------------------------------------


 

Section 2.02                                Tenant shall occupy the Premises as
soon as the same are available for occupancy. Landlord and Tenant agree that any
failure to have the Premises available to Tenant for its occupancy on a date
certain shall in no way affect the validity of this Lease or the obligations of
Tenant hereunder nor shall the same be construed in any wise to extend the term
of this Lease or impose any liability on Landlord. The provisions of this
Section 2.02 are intended to constitute “an express provision to the contrary”
within the meaning of Section 223-a of the New York Real Property Law and any
other similar law hereafter in force. The Fixed Rent reserved and covenanted to
be paid under this Lease shall commence on the Rent Commencement Date. Tenant,
by entering into occupancy of any part of the Premises, shall be conclusively
deemed to have agreed that Landlord, up to the time of such occupancy, had
performed all of its obligations hereunder with respect to such part and that
such part was in satisfactory condition as of the date of such occupancy unless
within ten (10) days after such date Tenant shall give written notice to
Landlord specifying the respects in which the same was not in such condition.

 

ARTICLE 3

 

Use of Premises

 

Section 3.01                                Tenant shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used in any
manner which would violate the Certificate of Occupancy for the Building or, for
any purpose other than the use hereinbefore specifically mentioned. Those
portions, if any, of the Premises, identified as toilets and utility areas shall
be used by Tenant only for the purposes for which they are designed.

 

Section 3.02                                Tenant shall not use or permit the
use of the Premises or any part thereof in any way which would violate any of
the covenants, agreements, terms, provisions and conditions of this Lease or for
any unlawful purposes or in any unlawful manner and Tenant shall not suffer or
permit the Premises or any part thereof to be used in any manner or anything to
be done therein or anything to be brought into or kept therein which, in the
judgment of Landlord, shall in any way impair or tend to impair the character,
reputation or appearance of the Building as a high quality office building,
impair or interfere with or tend to impair or interfere with any of the Building
services or the proper and economic heating, cleaning, air conditioning or other
servicing of the Building or Premises, or impair or interfere with or tend to
impair or interfere with the use of any of the other areas of the Building by,
or occasion

 

6

--------------------------------------------------------------------------------


 

discomfort, inconvenience or annoyance to, any of the other tenants or occupants
of the Building. No property other than such as might normally be brought upon
or kept in the Premises as an incident to the reasonable use of the Premises for
the purposes specified in this Lease shall be brought upon or kept in the
Premises.

 

Section 3.03                                If any governmental license or
permit shall be required for the proper and lawful conduct of Tenant’s business
or other activity carried on in the Premises, and if the failure to secure such
license or permit might or would, in any way, affect Landlord, then Tenant, at
Tenant’s expense, shall duly procure and thereafter maintain such license or
permit and submit the same to inspection by Landlord. Tenant, at Tenant’s
expense, shall at all times comply with the requirements of each such license or
permit.

 

ARTICLE 4

 

Appurtenances, Etc., Not to be Removed

 

Section 4.01                                All alterations, additions,
decorations, fixtures, equipment, improvements, installations and appurtenances
attached to, or built into the Premises prior to, at the commencement of or
during the term hereof (Appurtenances), whether or not furnished or installed at
the expense of Tenant or by Tenant, including without limitation, Tenant’s
Changes as defined in Section 5.01(e) hereof, shall be and remain part of the
Premises and be deemed the property of Landlord and shall not be removed by
Tenant, except as otherwise expressly provided in this Lease. Without limiting
the generality of the immediately preceding sentence, all electric, plumbing,
heating, sprinkler, dumbwaiter, elevator, pneumatic tube, telephone, telegraph,
communication, radio and television systems, fixtures and outlets, venetian
blinds, partitions, railings, gates, doors, stairs, paneling, cupboards (whether
or not recessed in paneling), molding, shelving, radiator enclosures, cork,
rubber, tile and composition floors, and ventilating, silencing, air
conditioning and cooling equipment shall be deemed included in such
Appurtenances, if attached to or built into the Premises. Appurtenances shall
also include, without limitation, all wiring, cables, risers and similar
installations appurtenant thereto installed by Tenant in the risers or other
common areas of the Building. Notwithstanding anything contained in this
Section 4.01 to the contrary, any Appurtenances furnished and installed in any
part of the Premises at the sole expense of Tenant (and with respect to which no
credit or allowance shall have been granted to Tenant by Landlord and which was
not furnished and

 

7

--------------------------------------------------------------------------------


 

installed in replacement of an item which Tenant would not be entitled to remove
in accordance with this Article 4) and all of Tenant’s personal property (such
Appurtenances as referred to in this sentence and Tenant’s personal property
collectively “Tenant’s Property”) may be removed from the Building by Tenant
prior to the Expiration Date, provided however, if and to the extent requested
by Landlord prior to the Expiration Date, all Appurtenances, Tenant’s Property
and Tenant’s Changes so requested by Landlord shall be removed from the Building
by Tenant prior to such Expiration Date. Tenant shall repair, restore, replace
and/or rebuild (as the circumstances may require), in a good and workmanlike
manner any damage to the Premises or the Building caused by such removal. At the
time of installing any Appurtenance, Tenant’s Property or Tenant’s Changes,
Tenant may request Landlord to waive Tenant’s obligation to remove in writing.
Tenant shall not be obligated to remove any such Appurtenance, Tenant’s Property
or Tenant’s Changes which are the subject of any such written waiver signed by
Landlord but must provide a copy of such written waiver in the event that a
dispute arises. Failure to provide a copy of any such waiver shall be
presumptive evidence that a waiver was not granted. If any of the Appurtenances,
Tenant’s Property or Tenant’s Changes which are required to be removed from the
Building by Tenant are not so removed within the time above specified, then
Landlord (in addition to all other rights and remedies to which Landlord may be
entitled at any time) may at its election deem that the same has been abandoned
by Tenant to Landlord, but no such election shall relieve Tenant of Tenant’s
obligation to pay the expenses of removing the same from the Premises or the
expense of repairing, restoring, replacing and/or rebuilding (as the
circumstances may require) damage to the Premises or to the Building arising
from such removal, which obligation shall survive the Expiration Date.
Notwithstanding the foregoing, Tenant may, prior to the Expiration Date, remove
the supplemental power and cooling and audio/visual equipment and related racks
and wiring, including Tenant’s IT equipment, wiring and related racks.

 

Section 4.02                                All the perimeter walls and doors of
the Premises, any balconies, terraces or roofs adjacent to the Premises, and any
space in and/or adjacent to the Premises used for shafts, stairways, stacks,
pipes, vertical conveyors, mail chutes, pneumatic tubes, conduits, ducts,
electric or other utilities, rooms containing elevator or air conditioning
machinery and equipment, sinks, or other similar or dissimilar Building
facilities, and the use thereof, as well as access thereto (including the right
to secure same) through the Premises for the purpose of such use and the
operation, improvement, alteration, replacement, addition, repair, cleaning,

 

8

--------------------------------------------------------------------------------


 

maintenance, safety, security, and/or decoration thereof, are expressly reserved
to Landlord.

 

ARTICLE 5

 

Various Covenants

 

Section 5.01                                Tenant covenants and agrees that
Tenant will:

 

(a)                                  Take good care of and maintain in good
order, condition and repair the Premises and Appurtenances, and, at Tenant’s
sole cost and expense, make all non-structural repairs, restorations and/or
replacements thereto as may be required to keep the Premises and Appurtenances
in good order and condition. Tenant shall also be responsible for the cost of
all repairs, interior and exterior, structural and non-structural, ordinary and
extraordinary, foreseen or unforeseen, in and to the Building and the facilities
and systems thereof, the need for which arises out of (i) the performance or
existence of Tenant’s Changes (herein defined), (ii) the installation, use or
operation of Tenant’s Property, (iii) the moving of Tenant’s Property into or
out of the Premises or the Building, (iv) Tenant’s compliance or non-compliance
with any legal and/or insurance requirements or (v) the act, omission, misuse or
neglect of Tenant or any of its subtenants or its or their agents, licensees or
invitees. Any repairs in or to the Building and/or the facilities and systems
thereof for which Tenant is so responsible shall be performed by Landlord at
Tenant’s expense and Tenant shall pay Landlord’s charge therefor as additional
rent hereunder within ten (10) days after Landlord gives Tenant an invoice
therefor. All repairs and replacements made by or on behalf of Tenant or any
person claiming through or under Tenant shall be made in conformity with the
provisions of this Lease and shall be at least equal in quality and class to the
original work or installation or the then standards for the Building established
by Landlord.

 

(b)                                 Faithfully observe and comply (and cause its
agents, employees, invitees and licensees to observe and comply) with the
rules and regulations annexed hereto and such additional reasonable rules and
regulations as Landlord hereafter at any time or from time to time may make and
may communicate in writing to Tenant, provided, however, that in the case of any
conflict between the provisions of this Lease and such rule or regulation, the
provisions of this Lease shall control; and provided further that nothing
contained in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the rules and regulations or the terms, covenants or
conditions in any other

 

9

--------------------------------------------------------------------------------


 

lease as against any other tenant and; provided further that Landlord shall not
be liable to Tenant for violation of the same by any other tenant, its
employees, agents, visitors, invitees, subtenants or licensees. In enforcing the
rules and regulations, Landlord agrees to treat similarly situated tenants in a
similar fashion.

 

(c)                                  Permit Landlord and any mortgagee of the
Building and/or the Land or of the interest of Landlord therein and any lessor
under any ground or underlying lease, and their representatives, to enter the
Premises at all reasonable hours upon reasonable prior oral notice (except in
the case of an emergency when no notice will be required) for the purposes of
inspection, or of making repairs, replacements or improvements in or to the
Premises or the Building or equipment, or of complying with all laws, orders and
requirements of governmental or other authority or of fulfilling any obligation
or exercising any right reserved to Landlord by this Lease (including the right
during the progress of such repairs, replacements or improvements or while
performing work and furnishing materials in connection with compliance with any
such laws, orders or requirements, to keep and store within the Premises all
necessary materials, tools and equipment), subject to Section 5.02(a) hereof.

 

(d)                                 Make no claim against Landlord, or any
lessor under any ground or underlying lease, or any mortgagee under any mortgage
or trust indenture (collectively herein the “Indemnitees”) for any damage to
property entrusted to employees of Landlord or for any loss of or damage to any
property by theft (including damage resulting from theft or attempted theft) or
any injury or damage to Tenant or other persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water, rain or snow or
leaks from any part of the Building or from the pipes, appliances or plumbing
works or from the roof, street or subsurface or from any other place or by
dampness, or caused by other tenants or persons in the Building, or by any other
cause of whatsoever nature (including, without limitation, damage or injury
caused by any hazardous or dangerous condition, waste, material and/or substance
(as the same may be defined in any local, state or federal rule, regulation or
statute)), unless caused by or due to the sole negligence of Landlord, its
agents, servants or employees.

 

(e)                                  (i)    Make no alterations, decorations,
installations, repairs, additions, improvements or replacements including
Tenant’s initial work in the Premises necessary for Tenant’s occupancy thereof
(herein collectively called “Tenant’s Changes”) in, to or about the Premises
without Landlord’s prior written consent; provided, however, Landlord agrees
(1) that

 

10

--------------------------------------------------------------------------------


 

Tenant shall not be required to obtain Landlord’s prior written consent to
Tenant’s Changes which (a) are non-structural and decorative in nature and/or do
not involve the perforation of any floor slab, (b) do not connect to or
adversely affect any of the Building’s systems, (c) are not visible from outside
the Premises, (d) do not cost in excess of $25,000 in the aggregate (excluding
paint or carpeting) in any twelve (12) month period, (e) do not affect, nor are
visible from, the exterior of the Building, and (f) do not affect the common
corridor of any floor on which the Premises are located (if any) or any other
common areas of the Building, provided that Tenant gives Landlord (x) no less
than ten (10) business days’ prior written notice of its intention to so perform
such Tenant’s Changes along with copies of the plans and specifications related
thereto (or a detailed sketch for those Tenant’s Changes for which plans and
specifications are not customarily prepared) and (y) such other information
which Landlord reasonably requests with respect thereto within ten (10) business
days’ after the same is requested, and (2) to be reasonable in granting or
withholding its consent to Tenant’s Changes which meet the criteria set forth in
(a), (b), (c), (e), and (f) but cost in excess of $25,000 (excluding paint or
carpeting) in the aggregate in any twelve (12) month period. Tenant’s Changes
shall only be performed by contractors, subcontractors or mechanics approved by
Landlord. Tenant’s Changes shall be done at Tenant’s sole expense and at such
times and in such manner as Landlord may from time to time designate.

 

(ii)    Prior to the commencement of any Tenant’s Changes (except those which do
not require Landlord’s consent hereunder), Tenant shall submit to Landlord, (1)
for Landlord’s written approval, three (3) complete sets of the plans and
specifications (to be prepared by and at the expense of Tenant) of such proposed
Tenant’s Changes in detail satisfactory to Landlord, and (2) upon Landlord’s
request, at Tenant’s sole cost and expense, either (i) a completion bond, issued
by a surety company acceptable to Landlord in an amount at least equal to the
estimated cost of such Tenant’s Changes or (ii) at Tenant’s option, an
irrevocable letter of credit, drawn on a bank which is a member of The New York
Clearing House Association and otherwise satisfactory to Landlord, in an amount
equal to one hundred twenty-five percent (125%) of Landlord’s estimate of the
cost of performing such Tenant’s Changes, in each case guaranteeing to Landlord
the completion of such Tenant’s Changes within a reasonable time, as follows:
(A) free and clear of all liens, conditional bills of sale, security agreements
and other claims, charges and encumbrances (other than security agreements or
other encumbrances in favor of any mortgagee of Landlord) and (B) in accordance
with the requirements of this Lease. Landlord shall

 

11

--------------------------------------------------------------------------------


 

respond to Tenant’s request for approval of Tenant’s plans within fifteen (15)
business days after Landlord’s receipt of such plans. In no event shall any
material or equipment be incorporated in or to the Premises in connection with
any such Tenant’s Changes which is subject to any lien, security agreement,
charge, mortgage or other encumbrance of any kind whatsoever or is subject to
any conditional sale or other similar or dissimilar title retention agreement.
Any mechanic’s lien filed against the Premises or the Building for work done
for, or claimed to have been done for, or materials furnished to, or claimed to
have been furnished to, Tenant shall be discharged by Tenant within ten
(10) days thereafter, at Tenant’s expense, by filing the bond required by law or
otherwise.

 

(iii)    All Tenant’s Changes shall at all times comply with (x) all applicable
laws, rules, orders and regulations of governmental authorities having
jurisdiction thereover and all applicable insurance requirements, (y) the
rules and regulations of Landlord for tenant alterations, and (z) the plans and
specifications submitted to and approved by Landlord and Tenant’s construction
contract incorporating such plans and specifications. In connection with any
Tenant’s Changes which require Landlord’s consent hereunder, Tenant shall pay to
Landlord, as additional rent, within ten (10) days after demand: (1) a fee equal
to the actual out-of-pocket costs incurred by Landlord in connection with, or
relating to, any such Tenant’s Changes and (2) an additional fee equal to ten
percent (10%) of the total cost of such Tenant’s Changes (including painting) as
and for any review, supervision, inspection or coordination work by Landlord in
connection with such Tenant’s Changes. No Tenant’s Changes which require
Lender’s consent hereunder shall be undertaken, started or begun by Tenant or by
its agents, employees, contractors or anyone else acting for or on behalf of
Tenant until Landlord has approved such plans and specifications, and no
amendments or additions to such plans and specifications shall be made without
the prior written consent of Landlord. Unless all of the conditions contained in
this Section 5.01(e) are fully satisfied, Landlord shall have the right, in
Landlord’s sole and absolute discretion, to withhold its consent to any Tenant’s
Changes. Landlord’s consent to such plans and specifications shall create no
responsibility or liability on the part of Landlord with respect to their
completeness, design sufficiency or compliance with all applicable laws and/or
insurance requirements; nor shall Landlord’s execution of any documents required
to be filed with any governmental authority in connection with Tenant’s
installations or changes create any responsibility or liability on the part of
Landlord to take remedial measures to bring any Tenant’s installations or
changes into compliance with applicable legal and/or insurance

 

12

--------------------------------------------------------------------------------


 

requirements (such responsibility or liability being allocated hereunder to
Tenant). If any Tenant’s Changes are made or installed in violation of this
Section 5.01(e), Landlord may, at Tenant’s sole cost and expense, without
incurring any liability to Tenant whatsoever, enter upon the Premises and remove
such illegitimate Tenant’s Changes and repair any damage caused by the
installation and/or removal of the same.

 

(iv)    In connection with the completion of Tenant’s Changes or in the
performance of any other activities within the Building by or on behalf of
Tenant: (a) neither Tenant nor its agents, contractors or subcontractors shall
interfere with the operations of the Building or any work being done by Landlord
or its agents, contractors or subcontractors in the Building; (b) Tenant shall
comply with any reasonable work schedule, rules and regulations proposed by
Landlord or its agents; (c) Tenant shall conform to all of Landlord’s labor
regulations and shall not do or permit anything to be done that might create any
work stoppage, picketing or other labor disruption or dispute; and (d) the labor
employed or contracted for by Tenant shall be harmonious and compatible with the
labor employed or contracted for by Landlord in the Building, it being agreed
that, if in Landlord’s judgment Tenant’s labor is incompatible, Tenant shall
forthwith upon Landlord’s demand withdraw Tenant’s labor from the Premises. If
Tenant fails to take any such actions regarding labor matters, Landlord shall
have the right, in addition to any other rights and remedies available to it
under this Lease or pursuant to law or equity, to seek immediate injunctive
relief. Tenant further agrees that it will, prior to the commencement of any
work in the Premises, deliver to Landlord original certificates of insurance
evidencing worker’s compensation, public liability, property damage and such
other insurance coverages in such amounts as are acceptable to Landlord in
connection with Tenant’s Changes. Tenant shall keep records of Tenant’s Changes
costing in excess of $25,000, and of the cost thereof for a period of four
(4) years. Tenant shall, within forty-five (45) days after demand by Landlord,
furnish to Landlord copies of such records. Upon completion of any Tenant
Changes, Tenant shall deliver to Landlord dimensioned reproducible mylars and
CADD disk of “as-built” plans for such Tenant Changes.

 

(f)    Not do or permit to be done any act or thing in the Premises which will
invalidate or be in conflict with fire insurance policies issued for office
buildings in the Borough of Manhattan, City of New York, and not do anything or
permit anything to be done, or keep anything or permit anything to be kept, in
the Premises which would increase the fire or other casualty insurance rate on
the Building or the property therein,

 

13

--------------------------------------------------------------------------------


 

or which would result in insurance companies of good standing refusing to insure
the Building or any such property in amounts and against risks as reasonably
determined by Landlord, or otherwise result in non-compliance with the
requirements and recommendations of the National Board of Fire Underwriters or
similar organizations promulgating requirements and recommendations with respect
to the Premises. If by reason of failure of Tenant to comply with the provisions
of this paragraph including, but not limited to, the mere use to which Tenant
puts the Premises, the fire insurance rate payable by Landlord shall at the
beginning of this Lease or at any time thereafter be higher than it otherwise
would be, then Tenant shall reimburse Landlord, as additional rent hereunder,
for that part of all fire insurance premiums thereafter paid by Landlord which
shall have been charged because of such failure or use by Tenant, and shall make
such reimbursement upon the first day of the month following such outlay by
Landlord. In any action or proceeding wherein Landlord and Tenant are parties, a
schedule or “make up” rate for the Building or Premises issued by the New York
Fire Insurance Rating Organization, or other body making fire insurance rates
for the Premises, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the fire insurance rate then applicable to
the Premises. That the Premises are being used for the purpose set forth in
Article 3 hereof, shall not relieve Tenant from the foregoing duties,
obligations and expenses (except that if premiums are being raised generally for
office buildings then such increase shall be reflected as part of Operating
Expenses, as herein defined).

 

(g)    Permit Landlord, at reasonable times upon reasonable prior oral notice,
to show the Premises to any lessor under any ground or underlying lease, or any
lessee or mortgagee, or any prospective purchaser, lessee, mortgagee, or
assignee of any mortgage of the Building and/or the Land or of Landlord’s
interest therein, and their representatives, and during the period of twelve
(12) months immediately preceding the Expiration Date with respect to any part
of the Premises similarly show any part of the Premises to any person
contemplating the leasing of all or a portion of the same.

 

(h)    At the end of the term, quit and surrender to Landlord the Premises
“broom clean” and in good order and condition, reasonable wear and tear and
damage by casualty excepted, and Tenant shall remove Tenant’s Changes and/or
Tenant’s Property as Landlord elects to have Tenant remove. Tenant shall give
Landlord sixty (60) days’ prior written notice of the day it intends to vacate
the Premises. Upon receipt of said notice Landlord and Tenant shall agree on a
mutually convenient time, but in no event later than thirty (30) days

 

14

--------------------------------------------------------------------------------


 

prior to the expiration date, in order to perform a joint inspection of the
Premises. If the last day of the term of this Lease falls on Sunday or a legal
holiday, this Lease shall expire on the business day immediately preceding.
Tenant expressly waives, for itself and for any person claiming through or under
Tenant, any rights which Tenant or such person may have under the provisions of
Section 2201 of the New York Civil Practice Law and Rules and any similar
successor law of the same import then in force, in connection with any holdover
proceedings which Landlord may institute to enforce the provisions of this
paragraph (h). If the Premises shall not be surrendered on the Expiration Date,
Tenant hereby indemnifies Landlord against liability resulting from delay by
Tenant in so surrendering the Premises, including any claims made by any
succeeding tenant or prospective tenant founded upon such delay, as well as for
any and all loss, liability, damages, costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection therewith. If Tenant
shall remain in possession of the Premises after the Expiration Date without the
execution of a new lease (whether or not with the consent or acquiescence of
Landlord), Tenant’s occupancy shall be deemed to be that of a tenancy-at-will,
and in no event from month-to-month or from year-to-year, and it shall be
subject to all of the other terms of this Lease applicable thereto, including
those set forth in this paragraph (h). In the event that Tenant defaults or
remains in possession of the Premises or any part thereof after the expiration
of the tenancy-at-will created hereby then Tenant’s occupancy shall be deemed a
tenancy-at sufferance and not a tenancy-at-will. Nothing contained herein shall
be construed to constitute Landlord’s consent to Tenant holding over after the
Expiration Date or to give Tenant the right to hold over after the Expiration
Date. During the period in which Tenant holds over, Tenant shall pay rent to
Landlord at a monthly rental equal to the greater of (i) two (2) times the
monthly Fixed Rent, plus all additional rent and other charges last payable by
Tenant hereunder, or (ii) Landlord’s then asking price, on a monthly basis, for
comparable space in the Building (or, if Landlord shall have no quoted price,
the monthly rental equal to the prevailing rate for comparable space in
comparable buildings in the vicinity of the Building). Tenant’s obligations
under this paragraph (h) shall survive the expiration of this Lease.

 

(i)    At any time and from time to time upon not less than ten (10) business
days’ prior notice by Landlord to Tenant, execute, acknowledge and deliver to
Landlord, or to anyone else Landlord shall designate, a statement of Tenant (or
if Tenant is a corporation, an appropriate officer of Tenant) in writing
certifying to Landlord or to anyone else Landlord shall designate that this
Lease is unmodified and in full force and effect (or if

 

15

--------------------------------------------------------------------------------


 

there have been modifications, that the same is in full force and effect as
modified and stating the modifications), specifying the dates to which the Fixed
Rent, additional rent and other charges have been paid in advance, if any, and
stating whether or not to the best knowledge of the signer of such certificate
Landlord is in default in performance of any provision of this Lease and, if so,
specifying each such default of which the signer may have knowledge, and further
stating such other items or information as Landlord or Landlord’s designee may
request, including without limitation, Tenant’s undertaking not to pay any rent
or other charges for more than a specified period in advance of the due dates
therefor set forth herein; it being intended that any such statement so
delivered may be relied upon by the person to whom the statement is given. If
Tenant fails to execute and deliver the statement as and when required by this
Section 5.01(i), then notwithstanding any other provision of this Lease, such
failure shall constitute a default under this Lease beyond any applicable cure
period entitling Landlord to the same rights and remedies as if such default was
with respect to nonpayment of Fixed Rent.

 

(j)    Not move any safe, heavy machinery, heavy equipment, freight, bulky
matter or fixtures into or out of the Building without Landlord’s prior written
consent not to be unreasonably withheld or delayed. If such safe, machinery,
equipment, freight, bulky matter or fixtures require special handling, Tenant
agrees to employ only persons holding a Master Rigger’s License to do said work,
and that all work in connection therewith shall comply with the Administrative
Code of the City of New York. Notwithstanding said consent of Landlord, Tenant
shall defend and indemnify Landlord for, and hold Landlord harmless and free
from, all loss, costs, liabilities and damages sustained by person or property,
as well as for all expenses and reasonable attorneys’ fees incurred in
connection therewith, and all costs incurred in repairing any damage to the
Building or Appurtenances (including, without limitation, Landlord’s charge for
any repairs performed by Landlord’s employees).

 

(k)    To the extent not prohibited by applicable law, indemnify, defend and
save harmless, the Indemnitees, and their respective officers, directors,
contractors, agents and employees, from and against any and all liability
(statutory or otherwise), claims, actions, suits, demands, damages, judgments,
costs, interest and expenses of any kind or nature of anyone whomsoever
(including, but not limited to, counsel fees and disbursements incurred in the
defense of any action or proceeding), to which they may be subject or which they
may suffer by reason of any claim for, any injury to, or death of, any person or
persons, theft or damage to property (including any loss of use thereof) or
damage to the Building or Appurtenances

 

16

--------------------------------------------------------------------------------


 

or otherwise arising from or in connection with the use of or from any work,
installation or thing whatsoever done (other than by Landlord or its agents or
employees) in or about the Premises and/or the Building prior to, during or
subsequent to, the term of this Lease, or arising from any condition of the
Premises and/or the Building due to or resulting from any default by Tenant in
the performance of Tenant’s obligations under this Lease or from any act,
omission or negligence of Tenant or any of Tenant’s officers, directors, agents,
contractors, employees, subtenants, licensees or invitees. Where not prohibited
by applicable law, no workers’ compensation claim by any of Tenant’s employees
will be subrogated against Landlord. Tenant’s obligations under this paragraph
shall survive the Expiration Date.

 

(l)    Not do or permit to be done any act or thing which would cause any
hazardous or dangerous condition, waste, material and/or substance (as the same
may be defined in any local, state or federal rule, regulation or statute) to be
used, stored, transported, released, handled, produced, created, disposed of, or
installed in, on, from, or at the Premises and/or the Building, except for small
amounts of standard office and cleaning supplies; provided that all such
materials and/or substances (i) shall at all times be used, stored, transported,
released, handled, produced, created, disposed of, and/or installed in
compliance with all applicable legal and/or insurance requirements, (ii) shall
not create any additional burden on Landlord to notify other tenants, the public
or any governmental authority of the existence of such materials and/or
substances and (iii) shall not cause any increase in Landlord’s insurance rates.
Landlord shall not be deemed responsible for and Tenant agrees to indemnify and
defend Landlord for, and hold Landlord harmless and free from, any and all loss,
liability, damages, costs and expenses sustained by person or property and any
and all loss, liability, damages, costs and expenses incurred by Landlord with
respect to or in settlement of any claims or judgments brought in connection
with any environmental condition in the Premises or the Building created or
caused by Tenant or its agents, including reasonable counsel fees and
disbursements incurred in connection therewith. Tenant shall be responsible for
all adverse affects of backflow, backfeed, harmonics and other like-type
conditions, whether to, in, at, or outside the Building, which emanate from, are
caused by, or relate to the Premises and/or the systems serving the Premises
and/or the equipment, machinery, fixtures, furnishings, products and lighting
located in the Premises.

 

Section 5.02                                Landlord covenants and agrees that
Landlord will:

 

17

--------------------------------------------------------------------------------


 

(a)                             use reasonable efforts not to interfere with
Tenant’s business including making excessive noise during such times as Landlord
exercises its rights under the various provisions of this Lease which permit
Landlord to perform work, repairs, improvements, maintenance and/or alterations
to the Building (including the Premises) but Landlord shall not be required to
perform the same on an overtime or premium pay basis; and

 

(b)                            give Tenant reasonable prior oral notice of all
entry into the Premises (except in the case of an emergency when no such notice
shall be required).

 

ARTICLE 6

 

Changes or Alterations by Landlord

 

Section 6.01                                Landlord reserves the right to make
such changes, alterations, additions, improvements, repairs or replacements in
or to the Building (including the Premises) and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, elevators,
escalators, stairways and other parts thereof, and to erect, maintain and use
pipes, ducts and conduits in and through the Premises, all as Landlord may deem
necessary or desirable; provided, however, Landlord agrees (subject to
Section 5.02(a) hereof) that the end result of any of the foregoing shall not
materially interfere with Tenant’s use of the Premises or access thereto.
Nothing contained in this Article 6 shall relieve Tenant of any duty, obligation
or liability of Tenant with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any governmental
or other authority.

 

Section 6.02                                Landlord reserves the right to name
the Building and to change the name or address of the Building at any time and
from time to time. Neither this Lease nor any use by Tenant shall give Tenant
any easement or other right in or to the use of any door or any passage or any
concourse or any plaza connecting the Building with any subway or any other
building or to any public conveniences, and the use of such doors, passages,
concourses, plazas and conveniences may, without notice to Tenant be regulated
or discontinued at any time by Landlord. If at any time any windows of the
Premises are (i) broken, temporarily darkened (which shall not be construed as
encompassing any solar-tinting and/or blinds that Landlord may require) or
obstructed incident to or by reason of repairs, replacements, maintenance and/or
cleaning in, on, to or about the Building or any part or

 

18

--------------------------------------------------------------------------------


 

parts thereof or (ii) permanently darkened (which shall not be construed as
encompassing any solar-tinting and/or blinds that Landlord may require) for any
reason whatsoever beyond Landlord’s control or (iii) temporarily or permanently
closed or rendered inoperable for any reason whatsoever including, but not
limited to, Landlord’s own acts, Landlord shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefor or abatement of rent nor shall the same release Tenant from its
obligations hereunder or constitute an eviction, provided Landlord shall
promptly repair any damage to the exterior windows of the Premises caused by
Landlord, its agents or contractors.

 

Section 6.03                                Except as provided in Article 7 and
Section 17.05 of this Lease, there shall be no allowance to Tenant for a
diminution of rental value, the same shall not constitute an eviction of Tenant
in whole or in part and Landlord shall incur no liability whatsoever by reason
of inconvenience, annoyance, or injury to business arising from Landlord, Tenant
or others making any changes, alterations, additions, improvements, repairs or
replacements in or to any portion of the Building or the Premises or in the
Appurtenances thereof or in the taking or storing of material in the Premises in
connection therewith and no liability shall be incurred by Landlord for failure
of Landlord or others to make any changes, alterations, additions, improvements,
repairs or replacements in or to any portion of the Building or the Premises, or
in the Appurtenances.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Damage by Fire, Etc.

 

Section 7.01                                Subject to Section 7.02, if any part
of the Premises shall be damaged by fire or other casualty, Tenant shall give
prompt written notice thereof to Landlord and Landlord shall proceed with
reasonable diligence, and in a manner consistent with the provisions of any
ground or underlying lease and any mortgage affecting the same or the Land
and/or the Building or Landlord’s interest therein, to repair such damage, and
if any part of the Premises shall be rendered untenantable by reason of such
damage, the annual Fixed Rent payable hereunder shall be abated (not to exceed
the amount Landlord is reimbursed by net insurance proceeds) to the extent that
such Fixed Rent relates to such part of the Premises for the period from the
date of such damage to the date when such part of the Premises shall have been
made tenantable or to such earlier date upon which the full term of this Lease
with respect to such part of the Premises shall expire or terminate. If Landlord
or any holder of any superior mortgage (as herein defined) or any lessor under
any superior lease (as herein defined) shall be unable to collect the insurance
proceeds (including rent insurance) applicable to such damage because of some
action or inaction on the part of Tenant or Tenant’s agents, contractors,
employees, guests, invitees or licensees, then Landlord’s charge for repairing
such damage shall be paid by Tenant and there shall be no abatement of rent.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof. Tenant acknowledges and agrees that Landlord shall not:
(i) carry insurance of any kind on any Appurtenances, Tenant’s Property, or
Tenant’s Changes or (ii) be obligated to repair any damage thereto or replace
any of same, which obligation shall be the sole responsibility of Tenant.

 

Section 7.02                                If substantial alteration or
reconstruction of the Building shall, in the sole opinion of Landlord, be
required as a result of damage by fire or other casualty (whether or not the
Premises shall have been damaged by such fire or other casualty) or if all or
any portion of the Premises shall be damaged by fire or other casualty during
the last two (2) years of the term of this Lease, then this Lease and the term
and estate hereby granted may be terminated by Landlord by its giving to Tenant
within one hundred twenty (120) days after the date of such damage written
notice specifying a date, not less than thirty (30) days after the giving of
such notice, for such termination.

 

20

--------------------------------------------------------------------------------


 

Section 7.03                                Landlord and Tenant shall each
secure an appropriate clause in, or an endorsement upon, each all risk property
damage policy obtained by it and covering the Building, the Premises or Tenant’s
Property pursuant to which the respective insurance companies waive subrogation
or permit the insured, prior to any loss, to waive any claim it might have
against the other. Provided the terms of the applicable insurance policy will
not be violated or rendered unenforceable, the waiver of subrogation or
permission for waiver of any claim hereinbefore referred to shall extend to the
agents of each party.

 

Section 7.04                                Notwithstanding any other provision
of this Lease to the contrary (other than the second sentence of Section 7.01)
with respect to any property whether insured or not, each party hereby releases
the other and its partners, agents and employees with respect to any claim
(including a claim for negligence) which it might otherwise have against the
other party for loss, damage or destruction with respect to its property by fire
or other casualty (including rental value or business interruption, as the case
may be) occurring during the term of this Lease. Nothing in this Section 7.04
shall relieve Tenant or Landlord of its obligations to make repairs to the
Premises in accordance with the terms of this Lease.

 

Section 7.05                                This Lease shall be considered an
express agreement governing any case of damage to or destruction of the Building
or any part thereof by fire or other casualty, and Section 227 of the Real
Property Law of the State of New York providing for such a contingency in the
absence of express agreement, and any other law of like import now or hereafter
in force, shall have no application in such case.

 

Section 7.06                                Notwithstanding the above to the
contrary, in the event that more than fifty percent (50%) of the Premises shall
be damaged by fire or other casualty and restoration is not substantially
completed by Landlord within one (1) year after the occurrence of said casualty,
subject to extension for circumstances beyond Landlord’s reasonable control (the
“Restoration Period”), then Tenant shall be entitled to terminate this Lease
provided Landlord receives a written termination notice (which shall be deemed
irrevocable) from Tenant within twenty (20) business days after the expiration
of the Restoration Period, time being of the essence. In the event that Landlord
does not receive said notice within said twenty (20) business day period, then
Tenant’s right to terminate pursuant to this Section 7.06 shall be void and of
no further force or effect.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 8

 

Condemnation

 

Section 8.01                                In the event that the whole of the
Premises shall be lawfully condemned or taken in any manner for any public or
quasi-public use, this Lease and the term and estate hereby granted shall
forthwith cease and terminate as of the date of vesting of title. In the event
that only a part of the Premises shall be so condemned or taken, then, effective
as of the date of vesting of title, the Fixed Rent hereunder shall be abated in
an amount thereof apportioned according to the area of the Premises so condemned
or taken. In the event that only a part of the Building shall be so condemned or
taken, then Landlord (whether or not the Premises be affected) may, at
Landlord’s option, terminate this Lease and the term and estate hereby granted
as of the date of such vesting of title by notifying Tenant in writing of such
termination within one hundred twenty (120) days following the date on which
Landlord shall have received notice of vesting of title. If Landlord does not
elect to terminate this Lease, as aforesaid, this Lease shall be and remain
unaffected by such condemnation or taking, except that the Fixed Rent payable
hereunder shall be abated to the extent, if any, hereinbefore provided in this
Article 8. In the event that only a part of the Premises shall be so condemned
or taken and this Lease and the term and estate hereby granted with respect to
the remaining portion of the Premises are not terminated as hereinbefore
provided, Landlord will, with reasonable diligence and at its expense, restore
the remaining portion of the Premises as nearly as practicable to the same
condition as it was in prior to such condemnation or taking. However, Landlord
shall not be obligated to repair any damage to Tenant’s Property or replace the
same.

 

Section 8.02                                In the event of a termination of
this Lease pursuant to Section 8.01 of this Article 8, this Lease and the term
and estate hereby granted shall expire as of the date of such termination with
the same effect as if that were the date hereinbefore set for the expiration of
the full term of this Lease, and the Fixed Rent payable hereunder shall be
apportioned as of such date.

 

Section 8.03                                In the event of any condemnation or
taking hereinbefore mentioned of all or a part of the Building, Landlord shall
be entitled to receive the entire award in the condemnation proceeding,
including any award made for the value of the estate vested by this Lease in
Tenant, and Tenant hereby

 

22

--------------------------------------------------------------------------------


 

expressly assigns to Landlord any and all right, title and interest of Tenant
now or hereafter arising in or to any such award or any part thereof, and Tenant
shall be entitled to receive no part of such award. The foregoing shall not
prohibit Tenant’s independent claim for the value of Tenant’s trade fixtures and
moving expenses and any other claim permitted under law so long as any award
made to Tenant based upon such claim does not reduce the award otherwise payable
to Landlord.

 

Section 8.04                                Notwithstanding anything hereinabove
contained in this Article, if all or any portion of the Premises shall be
lawfully condemned or taken for any temporary public or quasi-public use, this
Lease shall not terminate and Tenant shall continue to perform or observe all of
Tenant’s obligations hereunder as though such condemnation or taking had not
occurred, except only as Tenant may be prevented from so doing by reason of the
lawful use and occupancy of the Premises or portion thereof affected by such
condemnation or taking during such temporary period. In the event of any such
condemnation or taking, Tenant shall be entitled to receive the award with
respect to the Premises or portion thereof covered by such condemnation or
taking (whether paid as damages, rent or otherwise), unless the period of
occupancy extends beyond the termination of this Lease, in which case Landlord
shall be entitled to such part of such award as shall be properly allocable to
the cost of restoration of the Premises and the balance of said award shall be
apportioned between Landlord and Tenant as of the scheduled Expiration Date.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 9

 

Compliance with Laws

 

Section 9.01                                Tenant, at Tenant’s expense, shall
comply with all laws and ordinances, and all rules, orders and regulations of
all governmental authorities and of all insurance bodies, at any time duly
issued or in force, applicable to the Premises or any part thereof or to
Tenant’s use or alteration thereof, except that Tenant shall not hereby be under
any obligation to comply with any law, ordinance, rule, order or regulation
requiring any structural alteration of or in connection with the Premises,
unless such alteration is required by reason of a condition which has been
created by, or at the instance of Tenant, or is attributable to the specific
manner of use (as opposed to mere office use) to which Tenant puts the Premises,
or Tenant’s alteration thereof, or is required by reason of a breach of any of
Tenant’s covenants and agreements hereunder. Where any structural alteration of
or in connection with the Premises is required by any such law, ordinance, rule,
order or regulation, and, by reason of the express exception hereinabove
contained, Tenant is not under any obligation to make such alteration, then
Landlord shall make such alteration and, subject to Section 26.04, pay the cost
thereof.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 10

 

Accidents to Plumbing and Other Systems

 

Section 10.01                          Tenant shall give to Landlord prompt
written notice of any damage to, or defective condition in, any part or
appurtenance of the Building’s plumbing, electrical, heating, air conditioning
(excluding any supplemental air conditioning units and equipment servicing the
Premises which shall be Tenant’s responsibility to repair, maintain and replace)
or other systems serving, located in, or passing through the Premises
(collectively, the “Systems”). Following such notice, any such damage to or
defective condition of the Systems shall be remedied by Landlord with reasonable
diligence, but if such damage or defective condition was caused by, or resulted
from the use by, Tenant or by the employees, agents, licensees or invitees of
Tenant, Landlord’s charge for the remedy thereof shall be paid by Tenant. Tenant
shall not be entitled to claim any damages arising from any such damage or
defective condition unless the same shall have been caused by the sole
negligence of Landlord in the operation or maintenance of the Premises or
Building and the same shall not have been remedied by Landlord with reasonable
diligence after written notice thereof from Tenant to Landlord; nor shall Tenant
be entitled to claim any eviction by reason of any such damage or defective
condition. Notwithstanding anything contained in this Lease to the contrary,
Landlord shall not be responsible for repairing any portion of the Systems
serving the Premises (whether located within or outside the Premises) which were
installed by or on behalf of Tenant.

 

Section 10.02                          Landlord shall, at its sole cost and
expense (except as otherwise provided herein), keep and maintain in good repair
and working order and make all repairs to and perform necessary maintenance upon
the Building and all parts thereof, including structural elements, life-safety,
plumbing, electrical and HVAC systems within the Building which generally
service the Building and are required in the normal maintenance and operation of
the Building. Notwithstanding anything in this Section 10.02 or elsewhere in
this Lease to the contrary, it is agreed that Landlord is not obligated
hereunder to maintain the Building in any better repair or working order than as
it exists on the date hereof.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 11

 

Notices and Service of Process

 

Section 11.01                          (a)  Except as otherwise set forth below,
any notice, consent, approval, demand or statement hereunder by either party to
the other party shall be in writing and shall be deemed to have been duly given
only if sent by (i) registered or certified mail, return receipt requested, or
(ii) by messenger or recognized overnight courier (requiring signed receipt), in
either event addressed to such other party, which address for Landlord shall be
the address as hereinbefore set forth, Attention: Senior Vice President – Office
Buildings, with copies to the Vice President of Property Management, at the
address as hereinbefore set, forth, and a copy to the Building Manager, in care
of the Building Office, 1325 Avenue of the Americas, New York, NY 10019, and for
Tenant shall be the Premises (or Tenant’s address as hereinbefore set forth if
mailed prior to Tenant’s occupancy of the Premises) with a copy to Corporate
Real Estate Manager, Hallmark Cards, Inc., 2405 Grand Avenue, Kansas City, MO
64108, or if the address of such other party for notices shall have been duly
changed as herein provided, if mailed, as aforesaid, to such other party at such
changed address. Either party may at any time change the address for such
notices, consents, approvals, demands or statements by mailing, as aforesaid, to
the other party a notice stating the change and setting forth the changed
address. If the term “Tenant”, as used in this Lease, refers to more than one
person, any notice, consent, approval, demand or statement given as aforesaid to
any one of such persons shall be deemed to have been duly given to Tenant. Any
notice, consent, approval, demand or statement given pursuant to the above shall
be deemed received on the day of delivery (with signed receipt) or rejection, as
the case may be.

 

(b)  Tenant acknowledges and agrees that all disputes arising, directly or
indirectly, out of or relating to this Lease should be dealt with by application
of the laws of the State of New York and adjudicated in the state courts of the
State of New York sitting in New York County or the Federal courts sitting in
the State of New York in New York County; and hereby expressly and irrevocably
submits Tenant to the jurisdiction of such courts in any suit, action or
proceeding arising, directly or indirectly, out of or relating to this Lease. So
far as is permitted under the applicable law, this consent to personal
jurisdiction shall be self-operative and no further instrument or action, other
than service of process in one of the manners permitted by law, shall be
necessary in order to confer jurisdiction upon Tenant in any such court.
Provided that

 

26

--------------------------------------------------------------------------------


 

service of process is effected upon Tenant in one of the manners permitted by
law, Tenant irrevocably waives, to the fullest extent permitted by law, and
agrees not to assert, by way of motion, as a defense or otherwise, (i) any
objection which it may have, or may hereafter have to the laying of the venue of
any such suit, action or proceeding brought in such a court as is mentioned in
the previous paragraph, (ii) any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum, or (iii) any
claim that it is not personally subject to the jurisdiction of the above-named
courts. Tenant hereby further irrevocably consents to the service of process in
any suit, action or proceeding by the mailing or delivery of the appropriate
documents (e.g., process or summons) by Landlord to the Premises and delivered
in one of the manners set forth in 11.01(a) above. Nothing herein shall in any
way be deemed to limit the ability of Landlord to serve any such papers in any
other manner permitted by applicable law.

 

(c)    Notwithstanding anything contained in this Lease to the contrary, bills
for additional rent shall be deemed to have been duly given if sent to Tenant
only (and no other party need receive it in order for the same to be deemed duly
given) at the Premises (or Tenant’s address as hereinbefore set forth if mailed
prior to Tenant’s occupancy of the Premises) by first class mail (and which need
not be registered, certified or return receipt requested) or by messenger or
recognized overnight courier without, in any case, the requirement of a signed
receipt.

 

Section 11.02                          Any notice which Landlord gives to Tenant
(or any other party) prior to being notified of the assignment of this Lease (or
the transfer of any interest in any portion of the Premises) shall be binding
upon any such assignee (or party acquiring the interest) notwithstanding the
fact that said assignee (or party acquiring the interest) did not receive any
such notice. Any action that Landlord may institute against Tenant (or any other
party) prior to being notified of the assignment of this Lease (or the transfer
of any interest in any portion of the Premises) shall be binding upon any such
assignee (or party acquiring the interest) notwithstanding the fact that said
assignee (or party acquiring the interest) is not named in any such action. This
Section 11.02 shall not be construed as negating the requirement of obtaining
Landlord’s prior written consent under Article 25 in those instances where the
same is required.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 12

 

Conditions of Limitation

 

Section 12.01                          This Lease and the term and estate hereby
granted are subject to the limitation that:

 

(a)                             in case Tenant shall make an assignment of its
property for the benefit of creditors or shall file a voluntary petition under
any bankruptcy or insolvency law, or an involuntary petition under any
bankruptcy or insolvency law shall be filed against Tenant and such involuntary
petition is not dismissed within sixty (60) days after the filing thereof,

 

(b)                            in case a petition is filed by or against Tenant
under the reorganization provisions of the United States Bankruptcy Code or
under the provisions of any law of like import, unless such petition under said
reorganization provisions be one filed against Tenant which is dismissed within
sixty (60) days after its filing,

 

(c)                             in case a receiver, trustee or liquidator shall
be appointed for Tenant or of or for the property of Tenant, and such receiver,
trustee or liquidator shall not have been discharged within sixty (60) days from
the date of his appointment,

 

(d)                            in case Tenant shall default in the payment of
any Fixed Rent or additional rent or any other charge payable hereunder by
Tenant to Landlord on any date upon which the same becomes due, and such default
shall continue for five (5) business days’ after Landlord shall have given to
Tenant a written notice specifying such default,

 

(e)                             in case Tenant shall default in the due keeping,
observing or performance of any covenant, agreement, term, provision or
condition of Article 3 hereof on the part of Tenant to be kept, observed or
performed and if such default shall continue and shall not be remedied by Tenant
within seventy-two (72) hours after Landlord shall have given to Tenant a
written notice specifying the same,

 

(f)                               in case Tenant shall default in the due
keeping, observing or performance of any of Tenant’s obligations hereunder
(other than a default of the character referred to in clauses (d) or (e) of this
Section 12.01), and if such default shall continue and shall not be remedied by
Tenant within twenty (20) days after Landlord shall have given to Tenant a
written notice specifying

 

28

--------------------------------------------------------------------------------


 

the same, or, in the case of such a default which for causes beyond Tenant’s
control (which shall not include insufficiency of funds) cannot with due
diligence be cured within said period of twenty (20) days, if Tenant (i) shall
not, promptly upon the giving of such notice, advise Landlord in writing of
Tenant’s intention to take all steps necessary to remedy such default with due
diligence, (ii) shall not duly institute and thereafter diligently prosecute to
completion all steps necessary to remedy the same, (iii) shall not remedy the
same within a reasonable time after the date of the giving of said notice by
Landlord,

 

(g)                            in case any event shall occur or any contingency
shall arise whereby this Lease or the estate hereby granted or the unexpired
balance of the term hereof would, by operation of law or otherwise, devolve upon
or pass to any firm, association, corporation, person or entity other than
Tenant except as expressly permitted under Article 25 hereof, or whenever Tenant
shall desert or abandon the Premises or the same shall become vacant (whether
the keys be surrendered or not and whether the rent be paid or not), or

 

(h)                            in case Tenant shall default in the payment of
any Fixed Rent or additional rent or any other charge payable hereunder or in
the performance of any other of Tenant’s obligations hereunder more than twice,
in the aggregate, in any period of twelve (12) months, notwithstanding that such
defaults shall have been cured within the applicable cure period,

 

then, in any of said cases, Landlord may give to Tenant a notice of intention to
end the term of this Lease at the expiration of three (3) days from the date of
the giving of such notice, and, in the event such notice is given, the
expiration of said three (3) day period shall become the Expiration Date, but
Tenant shall remain liable for damages as provided in this Lease or pursuant to
law. The specified conditions of limitation in this Article 12 are not intended
to be exclusive and Landlord may invoke any additional remedies and/or rights
which it may have at law or in equity, including, without limitation, the right
to bring a “chronic non-payment” action. If the term “Tenant”, as used in this
Lease, refers to more than one person, then as used in clauses (a), (b) and
(c) of this Section 12.01, said term shall be deemed to include all such persons
or any one of them; if any of the obligations of Tenant under this Lease is
guaranteed, the term “Tenant”, as used in said clauses, shall be deemed to
include also the guarantor or, if there be more than one guarantor, all or any
one of them; and, if this Lease shall have been assigned, the term “Tenant”, as
used in said clauses, shall be deemed to include the assignee and the assignor
or either of them under any such assignment unless Landlord shall, in

 

29

--------------------------------------------------------------------------------


 

connection with such assignment, release the assignor from any further liability
under this Lease, in which event the term “Tenant”, as used in said clauses,
shall not include the assignor so released.

 

Section 12.02                               In the event that Tenant is in
default in the payment of any Fixed Rent or additional rent and Landlord elects
to commence a non-payment summary proceeding pursuant to Article 7 of the New
York Real Property Actions and Proceeding Law (“RPAPL”) instead of giving Tenant
a default notice pursuant to Section 12.01(d) of this Lease, then Landlord need
only give Tenant the three-day notice required by Section 711 of the RPAPL in
the manner required by Article 7 of the RPAPL (i.e., Landlord need not give
Tenant the longer notice period provided by Section 12.01(d) of this Lease nor
shall Landlord be required to give any such three-day notice in accordance with
Article 11 of this Lease or to the persons or entities (other than Tenant) that
may be set forth in Article 11 of this Lease or of which Tenant may have given
notice pursuant to Article 11).

 

ARTICLE 13

 

Re-entry by Landlord

 

Section 13.01                               If this Lease shall terminate as
provided in Article 12 hereof provided, Landlord or Landlord’s agents may
immediately or at any time thereafter re-enter into or upon the Premises, or any
part thereof, in the name of the whole, either by summary dispossess proceedings
or by any suitable action or proceeding at law, or by force or otherwise (to the
extent permitted by New York law), without being liable to indictment,
prosecution or damages therefor, and may repossess the same, and may remove any
persons therefrom, to the end that Landlord may have, hold and enjoy the
Premises again as and of its first estate and interest therein. The words
“re-enter”, “re-entry” and “re-entering” as used in this Lease are not
restricted to their technical legal meanings.

 

Section 13.02                               In the event of any termination of
this Lease under the provisions of Article 12 hereof or in the event that
Landlord shall re-enter the Premises under the provisions of this Article 13 or
in the event of the termination of this Lease (or of re-entry) by or under any
summary dispossess or other proceeding or action or other measure undertaken by
Landlord for the enforcement of its aforesaid right of re-entry or any provision
of law (any such termination of this Lease being herein called a “Default
Termination”), Tenant shall thereupon pay to Landlord the Fixed Rent, additional
rent and any other charge

 

30

--------------------------------------------------------------------------------


 

payable hereunder by Tenant to Landlord up to the time of such Default
Termination or of such recovery of possession of the Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in
Article 14 hereof or pursuant to law. Also, in the event of a Default
Termination Landlord shall be entitled to retain all moneys, if any, paid by
Tenant to Landlord, whether as advance rent, security or otherwise, but such
moneys shall be credited by Landlord against any Fixed Rent, additional rent or
any other charge due from Tenant at the time of such Default Termination or, at
Landlord’s option, against any damages payable by Tenant under Article 14 hereof
or pursuant to law.

 

Section 13.03                          In the event of a breach or threatened
breach on the part of Tenant with respect to any of Tenant’s obligations
hereunder, Landlord shall also have the right of injunction. The specified
remedies to which Landlord may resort hereunder are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which
Landlord may lawfully be entitled at any time and Landlord may invoke any remedy
allowed at law or in equity as if specific remedies were not herein provided
for.

 

ARTICLE 14

 

Damages

 

Section 14.01                          In the event of a Default Termination of
this Lease, Tenant will pay to Landlord as damages, at the election of the
Landlord, either:

 

(a)   a sum which at the time of such Default Termination represents the then
value of the excess, if any, of the Present Value, as herein defined, of (1) the
aggregate of the Fixed Rent and the additional rent under Article 26 (if any)
which would have been payable hereunder by Tenant for the period commencing with
the day following the date of such Default Termination and ending with the
scheduled Expiration Date, over (2) the aggregate fair rental value of the
Premises for the same period as determined by an independent real estate
appraiser named by Landlord and employed at Tenant’s expense, in which case such
liquidated damages shall be accelerated to be due and payable to Landlord in one
lump sum on demand at any time commencing with the day following the date of
such Default Termination and shall bear interest at the Default Rate, as herein
defined, until paid, or

 

31

--------------------------------------------------------------------------------


 

(b)                                 sums equal to the aggregate of the Fixed
Rent and the additional rent under Article 26 (if any) which would have been due
and payable by Tenant during the remainder of the term had this Lease not
terminated by such Default Termination, in which case such liquidated damages
shall be computed and payable in monthly installments, in advance, on the first
day of each calendar month following Default Termination of this Lease and
continuing until the scheduled Expiration Date but for such Default Termination;
provided, however, that if Landlord shall relet all or any part of the Premises
for all or any part of said period, Landlord shall credit Tenant with the net
rents received by Landlord from such reletting until the scheduled Expiration
Date, such net rents to be determined by first deducting from the gross rents as
and when received by Landlord from such reletting the expenses incurred or paid
by Landlord in terminating this Lease and of re-entering the Premises and of
securing possession thereof, as well as the expenses of reletting, including
altering and preparing the Premises for new tenants, brokers’ commissions and
all other expenses properly chargeable against the Premises and the rental
therefrom in connection with such reletting, it being understood that any such
reletting may be for a period equal to or shorter or longer than said period;
provided, further that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder,
(ii) in no event shall Tenant be entitled, in any suit for the collection of
damages pursuant to this clause (b), to a credit in respect of any net rents
from a reletting except to the extent that such net rents are actually received
by Landlord prior to the commencement of each suit, and (iii) if the Premises or
any part thereof should be relet in combination with other space, then
appropriate apportionment on a square foot rentable area basis shall be made of
the rent received from such reletting and of the expenses of reletting. Landlord
shall have no obligation whatsoever to mitigate its damages upon Tenant’s
default under this Lease and Landlord shall not be liable in any way whatsoever
for the failure to relet all or any portion of the Premises.

 

For the purposes of subdivision (a) of this Section 14.01, the amount of
additional rent which would have been payable by Tenant under Article 26 hereof,
for each Tax Year and/or Operating Year (as herein defined) ending after such
Default Termination, shall be deemed an amount equal to the amount of such
additional rent payable by Tenant for the Tax Year and/or Operating Year (as the
case may be) ending immediately preceding such Default Termination. Suit or
suits for the recovery of such damages, or any installments thereof, may be
brought by Landlord from time to time at its election commencing at any time
following a Default Termination, and nothing

 

32

--------------------------------------------------------------------------------


 

contained herein shall be deemed to require Landlord to postpone suit until the
scheduled Expiration Date. “Present Value” shall be computed by discounting such
amount to present value at a discount rate equal to the most recent GNP Deflator
as released monthly by the United States Department of Commerce, Bureau of
Economic Analysis. “Default Rate” shall mean the lesser of (i) eighteen percent
(18%) per annum or (ii) the highest rate of interest permitted by New York State
law.

 

Section 14.02         Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
Tenant hereby waives any claim for money damages wherever in this Lease it is
provided that Landlord shall not unreasonably withhold or delay any consent or
approval, in the event that Landlord shall unreasonably withhold or delay such
consent or approval, nor shall Tenant claim any such money damages by way of
setoff, counterclaim or defense.

 

Section 14.03         Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be liable for consequential damages in
connection with any claimed or actual breach of this Lease.

 

ARTICLE 15

 

Waivers by Tenant

 

Section 15.01         Tenant, for Tenant, and on behalf of any and all firms,
corporations, associations, persons or entities claiming through or under
Tenant, including creditors of all kinds, does hereby waive and surrender all
right and privilege which they or any of them might have under or by reason of
any present or future law to redeem the Premises or to have a continuance of
this Lease for the full term hereby demised after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
the termination of this Lease as herein provided or pursuant to law. Tenant also
waives the provisions of any law relating to notice and/or delay in levy of
execution in case of an eviction or dispossess. If Landlord commences any
summary proceeding, Tenant agrees that Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding (except
compulsory counterclaims).

 

33

--------------------------------------------------------------------------------


 

ARTICLE 16

 

Waiver of Trial by Jury

 

Section 16.01         It is mutually agreed by and between Landlord and Tenant
that, except in the case of any action, proceeding or counterclaim brought by
either of the parties against the other for personal injury or property damage,
the respective parties hereto shall, and they hereby do, waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of landlord and tenant, Tenant’s use
or occupancy of the Premises, and any emergency or any other statutory remedy.

 

ARTICLE 17

 

Elevators, Cleaning, Heating, Air Conditioning,
Services, Etc.

 

Section 17.01         Landlord will provide passenger elevator facilities during
Business Hours and have one passenger elevator subject to call during the other
hours. Heat, for the warming of the Premises and the public portions of the
Building, will be supplied by Landlord during Business Hours when and as
required by law. “Business Hours”, as used in this Lease, means the hours of
8:00 A.M. to 6:00 P.M. of days other than Saturdays, Sundays and holidays
observed by the State or Federal Government as legal holidays and such days as
may now or hereafter be celebrated as holidays under the contract from time to
time in effect between Locals 32B and 32J of the Buildings’ Service Employees
Union AFL-CIO (and successor thereto) and the Real Estate Advisory Board, Inc.
(and any successor thereto) or on which first class office buildings in
Manhattan are now or are hereafter closed. Landlord will clean the Premises in
accordance with the specifications attached hereto as Exhibit D provided the
same are kept in order by Tenant, except any private/executive bathrooms and/or
any portions of the Premises which may be used for the preparation, dispensing
or consumption of food or beverages or for storage, shipping room, classroom or
similar purposes or for the operation of computer, data processing or similar
equipment, all of which portions Tenant shall cause to be kept clean at Tenant’s
own expense.

 

Section 17.02         Landlord shall, through the air conditioning system,
furnish to, and distribute in, the Premises air conditioning during Business
Hours during the months of June,

 

34

--------------------------------------------------------------------------------


 

July, August and September when in the judgment of Landlord it may be required
for the comfortable occupancy of the Premises by Tenant, except that as a
minimum, Landlord shall comply with the specifications contained in Exhibit C
attached hereto, and during Business Hours during other months of the year
ventilate the Premises; provided, however, that Landlord shall not be liable for
uncomfortable conditions in the Premises if the cause of the uncomfortable
conditions is due to the fact that Tenant’s cooling/heating needs are over and
above the capacity/specifications of the Building’s heating, ventilation and air
conditioning (HVAC) system attached hereto as Exhibit C. Tenant agrees to lower
and close the blinds when necessary because of the sun’s position whenever said
HVAC system is in operation, and Tenant agrees at all times to cooperate fully
with Landlord and to abide by all the regulations and requirements which
Landlord may prescribe for the proper functioning and protection of said HVAC
system. In addition to any and all other rights and remedies which Landlord may
invoke for any violation by Tenant of this Article 17, Landlord may, so long as
such violation continues, discontinue the furnishing of such HVAC service
without any diminution or abatement of rent or other compensation to Tenant
whatsoever. Landlord shall at all times have free and unrestricted access to any
and all HVAC facilities in the Premises.

 

Section 17.03          Landlord will, when and to the extent reasonably
requested by Tenant furnish freight elevator or additional elevator, HVAC, or
cleaning services (collectively “Additional Services”) upon such terms and
conditions as shall be determined by Landlord in its sole discretion; and Tenant
shall pay to Landlord promptly on demand as additional rent Landlord’s charge
for such Additional Services. Landlord shall not be required to furnish, and
Tenant shall not be entitled to receive, any Additional Services during any
period wherein Tenant shall be in default in the payment of Fixed Rent or
additional rent as specified in this Lease. Without limiting the generality of
the immediately preceding sentence, Tenant shall pay to Landlord Landlord’s
charge for (a) any cleaning of the Building or any part thereof required because
of the carelessness or indifference of Tenant or the cleaning of any stains from
floors or walls caused by any food or beverages, (b) any cleaning done at the
request of Tenant of any portions of the Premises which may be used for
private/executive bathrooms and/or the preparation, dispensing or consumption of
food or beverages or for storage, shipping room, classroom or similar purposes
or for the operation of computer, data processing or similar equipment, and
(c) the removal of any of Tenant’s refuse and rubbish from the Building, except
refuse and rubbish arising from ordinary cleaning by Landlord as specified in
Section 17.01 hereof. Tenant shall pay

 

35

--------------------------------------------------------------------------------


 

to Landlord an amount equal to any increase in the cost to Landlord for cleaning
the Premises if such increase shall be due to (i) the use of the Premises by
Tenant during hours other than Business Hours or (ii) the installation in the
Premises, at the request of or by Tenant, of any items, materials or finishes
other than those which are of the standard adopted by Landlord for the Building
or which may require additional or special care. Tenant understands that all
(i) deliveries and removals of construction tools, materials, equipment etc. in
connection with Tenant’s Changes or surrender of the Premises and/or
(ii) deliveries and removals of furniture and personal property in connection
with Tenant’s move-in to and vacating of the Premises, shall be done during
non-Business Hours. Tenant agrees at all times to exclusively utilize the
rubbish contractor which Landlord from time to time designates as the Building’s
rubbish contractor.

 

Section 17.04            At any time or times all or any of the elevators in the
Building may, at the option of Landlord, be manual and/or automatic elevators,
and Landlord shall be under no obligation to furnish an elevator operator for
any automatic elevator. If Landlord shall at any time or times furnish any
elevator operator for any automatic elevator, Landlord may discontinue
furnishing such elevator operator without any diminution, reduction or abatement
of rent.

 

Section 17.05            Landlord reserves the right, without liability to
Tenant and without constituting any claim of constructive eviction, to stop or
interrupt any HVAC, elevator, escalator, lighting, gas, steam, plumbing, power,
electricity, water, condenser water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of accidents, strikes,
or the making of repairs, alterations or improvements, or inability to secure a
proper supply of fuel, gas, steam, water, electricity, labor or supplies, or by
reason of any other similar or dissimilar cause beyond the reasonable control of
Landlord. No such stoppage or interruption shall entitle Tenant to any
diminution or abatement of rent or other compensation nor shall this Lease or
any of the obligations of Tenant be affected or reduced by reason of any such
stoppage or interruption; provided, however, if the entire Premises or any
substantial portion thereof shall be rendered untenantable or inaccessible for a
period in excess of fifth (5th) consecutive business days by reason of any
circumstance within Landlord’s reasonable control, then Tenant shall, as its
sole and exclusive remedy, be entitled to an abatement of the Fixed Rent and
Article 26 additional rent payable hereunder (on a prorata square foot basis)
commencing on the sixth (6th) business day and

 

36

--------------------------------------------------------------------------------


 

continuing until the day upon which the entire Premises or the substantial
portion of the Premises, as the case may be, becomes tenantable/accessible.
Tenant shall not be entitled to the abatement provided in this Section 17.05 at
any time (and for the length of time) that Tenant is in default beyond any
applicable cure period of any of the terms or conditions of this Lease and/or if
Tenant’s breach of this Lease, negligence or willful misconduct caused the
circumstances which gave rise to the inaccessibility or untenantability.
Landlord agrees to make reasonable efforts to limit the duration of any such
stoppage or interruption but shall not be required to perform the same on an
overtime or premium pay basis.

 

Section 17.06          Tenant acknowledges that the operation of elevators and
HVAC equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and Premises. Landlord shall be under
no obligation to endeavor to reduce such vibration, noise, heat or cold beyond
what is customary in current good building practice for buildings of the same
first-class nature as the Building in the midtown area of the Borough of
Manhattan.

 

Section 17.07          Use of the term “Building Standard” or similar
terminology in this Lease or in the exhibits attached hereto, shall mean
Landlord’s standard criteria, requirements or specifications (qualitatively
based or quantitatively based) used in connection with maintenance, work or
improvements in the Building.

 

ARTICLE 18

 

Lease Contains A11 Agreements—No Waivers

 

Section 18.01          This Lease contains all the covenants, agreements, terms,
provisions and conditions relating to the leasing of the Premises hereunder, and
Tenant acknowledges that neither Landlord nor Landlord’s agents have made, and
Tenant in executing and delivering this Lease is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same may expressly be set forth in this Lease.

 

Section 18.02          The failure of Landlord to insist in any instance upon
the strict performance of any provision of this Lease or to exercise any
election herein contained shall not be construed as a waiver or relinquishment
for the future of such provision or election, but the same shall continue and
remain in full force and effect. No waiver or modification by either party

 

37

--------------------------------------------------------------------------------


 

of any provision of this Lease or other right or benefit shall be deemed to have
been made unless expressed in writing and signed by the party against whom
enforcement is sought. No surrender of the Premises or of any part thereof or of
any remainder of the term of this Lease shall be valid unless accepted by
Landlord in writing. Any claim which Tenant may have against Landlord for
default in performance of any of the obligations herein contained to be kept and
performed by Landlord shall be deemed waived by Tenant unless such claim is
asserted by written notice to Landlord within ninety (90) days after the
commencement of the alleged default. Any breach by Tenant of any provision of
this Lease shall not be deemed waived by (a) the receipt and retention by
Landlord of Fixed Rent or additional rent from anyone other than Tenant or
(b) the acceptance of such other person as a tenant or (c) a release of Tenant
from the further performance by Tenant of the provisions of this Lease or
(d) the receipt and retention by Landlord of Fixed Rent or additional rent with
knowledge of the breach of any provision of this Lease. No payment by Tenant or
receipt or retention by Landlord of a lesser amount than any Fixed Rent or
additional rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as such rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided. No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this Lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this Lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination or effectuation of the
abandonment is sought.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 19

 

Parties Bound

 

Section 19.01          The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the respective successors,
assigns and legal representative of the parties hereto with the same effect as
if mentioned in each instance where a party hereto is named or referred to,
except that no violation of the provisions of Article 25 hereof shall operate to
vest any rights in any successor, assignee or legal representative of Tenant and
that the provisions of this Article 19 shall not be construed as modifying the
conditions of limitation contained in Article 12 hereof. It is understood and
agreed, however, that the covenants and obligations on the part of Landlord
under this Lease shall not be binding upon Landlord herein named with respect to
any period subsequent to the transfer of its interest in the Building, that in
the event of such a transfer said covenants and obligations shall thereafter be
binding upon each transferee of such interest of Landlord herein named, but only
with respect to the period ending with a subsequent transfer of such interest,
and that a lease of the entire interest shall be deemed a transfer within the
meaning of this Article 19.

 

Section 19.02          If Tenant is or becomes a partnership (or is or becomes
comprised of two (2) or more persons, individually and/or as co-partners of a
partnership) or if Tenant’s interest in this Lease shall be assigned to a
partnership (or to two (2) or more persons, individually and/or as co-partners
of a partnership) (any such partnership and such persons are referred to in this
Section as “Partnership Tenant”), the following provisions of this Section shall
apply to such Partnership Tenant: (a) the liability of each of the parties
comprising Partnership Tenant shall be joint and several, and (b) each of the
parties comprising Partnership Tenant hereby consents in advance to, and agrees
to be bound by, any written instrument which may hereafter be executed,
changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord or renewing or
extending this Lease and by any notices, demands, requests or other
communications which may hereafter be given, by Partnership Tenant or by any of
the parties comprising Partnership Tenant, and (c) any bills, statements,
notices, demands, requests or other communications given or rendered to
Partnership Tenant or to any of the parties comprising Partnership Tenant shall
be deemed given or rendered to Partnership Tenant and to all such parties and
shall be binding upon Partnership Tenant and all such parties, and (d) if
Partnership Tenant shall admit new partners,

 

39

--------------------------------------------------------------------------------


 

all of such new partners shall, by their admission to Partnership Tenant, be
deemed to have assumed performance of all the terms, covenants and conditions of
this Lease on Tenant’s part to be observed and performed, and (e) Partnership
Tenant shall give prompt notice to Landlord of the admission of any such new
partners, and upon demand of Landlord, shall cause each such new partner to
execute and deliver to Landlord an agreement in form satisfactory to Landlord,
wherein each such new partner shall assume performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed (but neither Landlord’s failure to request any such agreement nor the
failure of any such new partner to execute or deliver any such agreement to
Landlord shall vitiate the provisions of subdivision (d) of this Section).

 

Section 19.03         If Tenant is or becomes a professional corporation or if
Tenant is or becomes a Partnership Tenant which contains professional
corporations as partners, then the shareholders of such professional corporation
and/or the shareholder of any professional corporation which is a partner of a
Partnership Tenant, as the case may be, shall have joint and several personal
liability for the full performance of the terms and conditions of this Lease.
Tenant shall, from time to time and within five (5) days after Landlord makes a
request therefor, cause (i) each shareholder of Tenant, if Tenant is a
professional corporation and/or (ii) the shareholder of any professional
corporation which is a partner of a Partnership Tenant to execute such documents
as Landlord requires to create and confirm the personal liability of such
shareholder(s).

 

Section 19.04         Intentionally deleted.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 20

 

Curing Tenant’s Defaults—Additional Rent

 

Section 20.01         If Tenant shall default in the keeping, observance or
performance of any provision or obligation of this Lease, Landlord, without
thereby waiving such default, may perform the same for the account (and Tenant
shall pay Landlord’s charge therefor) of Tenant, without notice in a case of
emergency and in any other case if such default continues after twenty (20) days
from the date of the giving by Landlord to Tenant of written notice of intention
so to do. Bills for any expense incurred or charged by Landlord in connection
with any such performance by Landlord for the account of Tenant, and bills for
all costs, charges, expenses and disbursements of every kind and nature
whatsoever, including, but not limited to, reasonable counsel fees and
disbursements, involved in collecting or endeavoring to collect the Fixed Rent
or additional rent or other charge or any part thereof or enforcing or
endeavoring to enforce any rights against Tenant, under or in connection with
this Lease, or pursuant to law, including (without being limited to) any such
cost, expense and disbursement involved in instituting and prosecuting any
action or proceeding (including any summary dispossess proceeding), as well as
bills for any property, material, labor or services provided, furnished or
rendered, or caused to be provided, furnished, or rendered, by Landlord to
Tenant including (without being limited to) electric lamps and other equipment,
construction work done for the account of Tenant, water, towel and other
services, as well as for any charges for any additional elevator, heating, air
conditioning or cleaning services incurred under Article 17 hereof and any
charges for other similar or dissimilar services incurred under this Lease, may
be sent by Landlord to Tenant monthly, or immediately, at Landlord’s option, and
shall be due and payable within ten (10) days after demand as additional rent
under this Lease. If any Fixed Rent, additional rent or any other costs,
charges, expenses or disbursements payable under this Lease by Tenant to
Landlord are not paid within five (5) days after the same is due, the same shall
bear interest at the rate of one and one-half percent (11/2) per month or the
maximum rate permitted by law, whichever is less, from the due date thereof
until paid and the amount of such interest shall be additional rent. Tenant
shall pay to Landlord the greater of (i) One Hundred and 00/100 Dollars
($100.00) or (ii) five percent (5%) of the delinquent amount for each notice of
late payment or non-payment sent by Landlord to Tenant which results from
Tenant’s failure to make timely payments of any items of Fixed Rent or
additional rent.

 

41

--------------------------------------------------------------------------------


 

Section 20.02         In the event that Tenant is in arrears in payment of Fixed
Rent or additional rent or any other charge, Tenant waives Tenant’s right, if
any, to designate the items against which any payments made by Tenant are to be
credited, and Tenant agrees that Landlord may apply any payments made by Tenant
to any items Landlord sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited. Landlord reserves the right, without liability to Tenant
without constituting any claim of constructive eviction, to suspend furnishing
or rendering to Tenant any overtime/overstandard property, material, labor,
utility or other service, wherever Landlord is obligated to furnish or render
the same at the expense of Tenant, in the event that (but only so long as)
Tenant is in arrears in paying Fixed Rent or additional rent due under this
Lease. In addition, Landlord may (without releasing Tenant from any liability
under this Lease) suspend furnishing to Tenant freight elevator service at the
time Tenant desires or is obligated to vacate or remove any property from the
Premises in the event that Tenant is in arrears in paying any Fixed Rent or
additional rent due under this Lease unless Tenant pre-pays Landlord for such
freight elevator service.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 21

 

Inability to Perform

 

Section 21.01                          This Lease and the obligations of Tenant
to pay rent hereunder and perform all the other covenants, agreements, terms,
provisions and conditions hereunder on the part of Tenant to be performed shall
in no way be affected, impaired or excused because Landlord is unable to fulfill
any of its obligations under this Lease or is unable to supply or is delayed in
supplying any service expressly or implicitly to be supplied or is unable to
make or is delayed in making any repairs, replacements, additions, alterations
or decorations or is unable to supply or is delayed in supplying any equipment
or fixtures if Landlord is prevented or delayed from so doing by reason of
accidents, emergencies, acts of God, acts of war, acts of third parties, strikes
or labor troubles or any other similar or dissimilar cause whatsoever beyond
Landlord’s reasonable control, including, but not limited to, governmental
preemption in connection with a national emergency or by reason of any rule,
order or regulation of any department or subdivision thereof of any governmental
agency or by reason of the conditions of supply and demand which have been or
are affected by war, hostilities or other similar or dissimilar emergency. If
this Lease specifies a time period for the performance of an obligation by
Landlord, that time period shall be extended by the period of delay caused by
any of the aforementioned causes beyond Landlord’s reasonable control.

 

ARTICLE 22

 

Adjacent Excavation—Shoring

 

Section 22.01                          If an excavation shall be made upon land
adjacent to or under the Building, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the Premises for the purpose of doing such work as said
person shall deem necessary or desirable to preserve the Building from injury or
damage and to support the same by proper foundations without any claim for
damages or indemnity against Landlord, or diminution or abatement of rent.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 23

 

Article Headings

 

Section 23.01                          The Article headings of this Lease are
for convenience only and are not to be considered in construing the same.

 

ARTICLE 24

 

Electricity and Water

 

Section 24.01                          For the purpose of this Article, the term
“Electric Rate” shall mean an amount equal to the actual cost to Landlord,
including all applicable taxes, demand charges, fuel factors, transfer
adjustment factors, or any other charges of the utility, of all electricity
purchased for the Building plus seven percent (7%) of the total amount thereof
as an administrative charge to Landlord. Effective as of the Term Commencement
Date, Tenant agrees to pay to Landlord or Landlord’s designated agent charges
for electric current consumed by Tenant as determined by Landlord’s electric
consultant in accordance with Section 24.03 below. Bills therefore computed
using the Electric Rate shall be rendered at such times as Landlord may elect
based upon estimates of Landlord’s electric consultant which may be made from
time to time as Landlord deems necessary. Until such time as Landlord’s
electrical consultant first makes its estimate as aforesaid, Tenant shall pay as
its electricity charge hereunder (exclusive of Common Area Electric, as
hereinafter defined) the sum of            per annum (Base Charge) which shall
be payable in equal monthly installments, together with the Tenant’s payments of
Fixed Rent hereunder, on the first day of each calendar month. In the event
Landlord’s consultant shall determine that Tenant’s electricity charge should
exceed the Base Charge (due to an increase in either Electric Rate or Tenant’s
consumption), Tenant’s electricity charge hereunder shall be adjusted,
retroactively at such time as Landlord’s electric consultant’s determination is
made. Any deficiency for such prior period shall be payable upon demand. If, at
any time after the date hereof, the Electric Rate shall be increased or
decreased, then effective as of the date of such change, Tenant’s electricity
charge hereunder shall be increased or decreased by the same percentage as that
by which the Electric Rate is increased or decreased. In no event shall the
electricity charge payable by Tenant hereunder be lower than the Base Charge.
Tenant shall permit Landlord’s electric consultant to make surveys in the
Premises (and Tenant shall cooperate with such consultant in providing any
information required by the

 

44

--------------------------------------------------------------------------------


 

consultant) from time to time during normal business hours regarding the
electrical equipment and fixtures and the use of electric current therein, but
such consultant will endeavor to minimize the disruption of Tenant’s business.
In the event the Tenant occupies a portion of a floor, with respect to the
electric current used (i) to run the core air conditioning, heating and
ventilating system on Tenant’s floor, including without limitation, for purposes
of early morning warm-up and (ii) for the lighting of the common areas on
Tenant’s floor (herein collectively called “Common Area Electric”), Landlord
shall bill for and Tenant shall pay, effective as of the Term Commencement Date
and in addition to the Base Charge, its proportionate share of such charge for
such Common Area Electric plus sales tax and the administrative fees referred to
above, based upon the proportion which the rentable area of the Premises bears
to the rentable area of the floor on which the Premises are located which is
occupied by tenants.

 

Section 24.02                          Tenant covenants and agrees that at no
time will the connected electrical load in the Premises exceed four (4) watts
per usable square foot. Landlord shall furnish and install, at Tenant’s expense,
all replacement lighting tubes, lamps, bulbs and ballasts required in the
Premises.

 

Section 24.03                          Landlord, at its option, may at any time
or from time to time cause a survey to be made by an electric consultant
selected by Landlord of the electric lighting and power load in the Premises to
determine the average monthly consumption therein, such determination to take
into account, among other things, the special energy requirements of Tenant and
whether Tenant is utilizing electric energy at times other than Business Hours.
The cost of each such survey shall be borne by Tenant. The determination of
Landlord’s consultant as to any adjustment shall be conclusive and binding upon
the parties unless within thirty (30) days after Landlord notifies Tenant in
writing of the results of such survey or of a determination by Landlord’s
consultant, Tenant, upon written notice to Landlord given within such thirty
(30) day period, promptly causes a like survey, inspection and determination to
be made by an independent electrical engineer or consultant selected by Tenant
and paid solely by Tenant. Upon completion of Tenant’s survey or determination,
Tenant shall notify Landlord of the results of such determination and deliver a
copy thereof to Landlord. If such determination differs from that made by the
consultant selected by Landlord by more than five percent (5%), the matter shall
be referred for resolution to the two experts or consultants selected,
respectively, by Landlord and Tenant. If such determination differs by five
percent (5%) or less, the determination of Landlord’s consultant shall be
conclusive and

 

45

--------------------------------------------------------------------------------


 

binding upon the parties. If the two engineers or consultants shall not reach
unanimous agreement within thirty (30) days after the matter is referred to them
for resolution, then the two shall appoint a third independent electrical
engineer or consultant, and the three engineers or consultants shall determine
the matter submitted to them; provided, however, that if the two engineers or
consultants are unable to agree upon the appointment of a third engineer or
consultant within fifteen (15) days after they become obligated so to do, the
parties shall apply to the American Arbitration Association in New York, New
York, for the appointment of such engineer or consultant. A decision of a
majority of said engineers or consultants shall be final and binding upon
Landlord and Tenant. All costs and expenses incurred in connection with the
third engineer or consultant shall be paid equally by the parties. Any such
increase under this Section 24.03 resulting from any survey of Landlord’s
electric consultant shall be effective as of the date of the determination of
such consultant and Tenant shall pay such charges and payments as would be due
hereunder if Landlord’s electric consultant’s determination were correct without
prejudice to Tenant’s position. In the event it is finally determined that there
has been an overpayment by Tenant, such overpayment shall be credited against
future rent payments due from Tenant under the Lease and in the event of an
underpayment, the amount of such underpayment by Tenant shall be paid by Tenant
to Landlord within ten (10) days after such determination is made.

 

Section 24.04                          Tenant’s use of electric energy in the
Premises and/or the Building’s telephone network shall not at any time exceed
the capacity of any of the equipment in or otherwise serving the Premises. In
order to ensure that such capacities are not exceeded and to avert possible
adverse effect upon the Building’s electric service and/or the Building’s
telephone network, Tenant shall not, without Landlord’s prior consent in each
instance (i) connect any fixtures, appliances or equipment to the Building’s
electric distribution system or make any alteration or addition to the electric
system of the Premises existing on the Term Commencement Date other than
typewriters, desk-top personal computers, lamps, desk calculators, photocopier
and similar small office appliances or (ii) connect any telecommunication
devices to the Building’s telephone network in excess of that which an ordinary
office installation would connect. Should Landlord grant such consent(s), all
additional risers or other equipment required therefor shall be provided by
Landlord and Landlord’s charge therefor (as well as any charge for any future
maintenance or repair thereof) shall be paid by Tenant to Landlord within ten
(10) days after demand. In the event that prior to Tenant’s installation of its

 

46

--------------------------------------------------------------------------------


 

telephone/communications riser Landlord installs a telephone/communications
riser which Landlord is willing to permit Tenant to utilize, then Tenant shall
pay to Landlord, within thirty (30) days after request is made therefor, an
amount equal to the costs which Tenant would have otherwise incurred had Tenant
installed its own telephone/communications riser.

 

Section 24.05                          Landlord reserves the right to
discontinue furnishing electric energy to Tenant in the Premises at any time
upon not less than 90 days’ notice to Tenant. If Landlord exercises such right,
this Lease shall continue in full force and effect and shall be unaffected
thereby, except that from and after the effective date of such termination
Landlord shall not be obligated to furnish electric energy to Tenant and Tenant
shall not be obligated to pay Landlord for any electric energy furnished to the
Premises. If Landlord so discontinues furnishing electric energy to Tenant,
Tenant shall arrange to obtain electric energy directly from the public utility
company furnishing electric energy to the Building. Such electric energy may be
furnished to Tenant by means of the then existing building system feeders,
risers and wiring to the extent that the same are available, suitable and safe
for such purpose. All meters and additional panel boards, feeders, risers,
wiring and other conductors and equipment which may be required to obtain
electric energy directly from such public utility company shall be furnished and
installed by Landlord and Tenant shall pay to Landlord Landlord’s charge
therefor. If Landlord shall hereafter furnish electric energy on a submetering
basis pursuant to Section 24.08 Landlord likewise reserves the right to
discontinue such service and to require Tenant to obtain electric energy from
the public utility then furnishing such energy to the Building, subject to the
provisions hereinabove set forth in this Section.

 

Section 24.06                               Where water is furnished to the
Premises by Landlord for purposes other than for (i) normal office use,
(ii) Landlord’s air conditioning equipment during Business Hours, and
(iii) drinking, lavatory or toilet facilities in the core area of the Premises,
Tenant shall pay a reasonable amount for the same and for any required pumping
and heating thereof as well as any taxes, sewer rents or other charges which may
be imposed by the city or other governmental authority or agency thereof based
on the quantity of water so used and consumed by Tenant. In no event shall
Landlord be obligated to provide hot water to the Premises. Tenant shall also
pay to Landlord on demand, as additional rent, Landlord’s then existing Building
charge, plus any taxes or other charges which may be imposed by any governmental
authority thereon, for any condenser water as may be supplied by Landlord, in
its sole discretion, for any supplemental (above Building Standard) air
conditioning units

 

47

--------------------------------------------------------------------------------


 

servicing the Premises.

 

Section 24.07                               Subject to Section 17.05, Landlord
shall in no way be liable or responsible to Tenant for any loss or damage or
expense which Tenant may sustain or incur by reason of any failure, inadequacy
or defect in the character, quantity or supply of electricity, water or
telephone network access and/or service furnished to the Premises.

 

Section 24.08                               Landlord may, if done on a
reasonably uniform basis and at any time during the term hereof, upon not less
than thirty (30) days prior notice to Tenant, change the method of furnishing
electricity to the Premises from the basis then in effect to a submetering
basis. If Landlord elects to furnish electricity to the Premises on a
submetering basis, then, effective as of the date (herein called the
“Submetering Conversion Date”) on which Landlord begins to furnish electric
energy to the Premises on a submetering basis:

 

(a)                                  Landlord shall furnish electric energy to
the Premises for the purposes permitted under this Lease and Tenant shall
purchase the same from Landlord at the rates, charges and terms from time to
time paid or payable by Landlord to purchase electric energy from the public
utility, plus an eight percent (8%) of the total amount thereof administrative
charge, provided that the same shall not be in excess of those allowable under
law, as applied to the electric energy consumed in the Premises, as measured by
a meter or meters, maintained and installed by Landlord at Tenant’s expense
(which installation may include the addition of, or the modification of the
existing, risers, feeders, wiring and other conductors and equipment, any and
all of which shall be paid for by Tenant) at such location or locations as
Landlord shall determine, it being understood that the meters so installed may
include a meter relating to the demand factor aspect of such consumption of
electric energy.

 

(b)                                 Tenant shall pay Landlord, as additional
rent, the amounts from time to time billed by Landlord pursuant to the
provisions hereof for the electric energy consumed in the Premises; each such
bill to be paid within ten (10) days after the same has been rendered. Where
more than one meter shall measure the electric energy consumed in the Premises,
the amount consumed, as measured by each meter, may be computed and billed
separately in accordance with the provisions hereof. If any tax is imposed upon
Landlord’s receipts from the sale or resale of electric energy to Tenant under
federal, state, municipal or other law, such tax may, to the extent permitted by
law, be passed on by Landlord to Tenant and be included, as additional rent, in
the bills payable by Tenant hereunder.

 

48

--------------------------------------------------------------------------------


 

Section 24.09                          Tenant shall pay to Landlord, as
additional rent, the amounts from time to time billed by Landlord pursuant to
the provisions hereof, each such bill to be paid within ten (10) days after the
same has been rendered. If any tax is imposed upon Landlord’s receipts from the
sale or resale of electric energy to Tenant under federal, state, municipal or
other law, such tax may, to the extent permitted by law, be passed on by
Landlord to Tenant and be included as additional rent, in the bills payable by
Tenant hereunder.

 

Section 24.10                          Notwithstanding anything contained in
this Article 24 to the contrary (a) if the law or utility servicing the Building
requires Tenant to convert the method by which it receives electricity, then the
cost to so convert shall be paid by Tenant and (b) if the conversion is required
by Landlord and not the law or the utility servicing the Building, then the cost
to so convert shall be split equally between Landlord and Tenant.

 

Section 24.11                          Tenant acknowledges that Landlord may
now, or in the future, have the right to select the entity or entities which
will provide electrical power to the Building (including, the Premises).
Landlord shall have the right, in its sole discretion, to select any entity or
entities which it desires to have as the electrical service provider to the
Building (including, the Premises) and Tenant shall not have the right to select
the same or participate in the selection of the same except and unless
applicable law requires that Tenant have any such right(s) (and then only to the
extent applicable law requires).

 

ARTICLE 25

 

Assignment, Mortgaging, Subletting, Etc.

 

Section 25.01                          Tenant shall not, whether directly,
indirectly, voluntarily, involuntarily, or by operation of law or otherwise
(a) assign or otherwise transfer this Lease or the term and estate hereby
granted or any interest herein or offer or advertise to do so, (b) sublet the
Premises or any part thereof, or offer or advertise to do so, or allow the same
to be used, occupied or utilized by anyone other than Tenant, or (c) mortgage,
pledge, encumber, grant a security interest in or otherwise hypothecate this
Lease or the Premises or any interest therein or any part thereof in any manner
whatsoever, without in each instance obtaining the prior written consent of
Landlord.

 

49

--------------------------------------------------------------------------------


 

Section 25.02                          If Tenant is a corporation, partnership
or other entity whose securities are not traded on a nationally recognized stock
exchange (such as the New York Stock Exchange, the American Stock Exchange,
NASDAQ or the like), the provisions of subdivision (a) of Section 25.01 shall
apply to (i) a transfer of any percentage interest of the stock or beneficial
ownership interest, as the case may be, of Tenant (at any level and however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions); (ii) a transfer by operation of law or otherwise, of
Tenant’s interest in this Lease; and/or (iii) any increase in the amount of
issued and/or outstanding shares of capital stock of any corporate Tenant (or
partnership interests of any partnership Tenant) and/or the creation of one or
more additional classes of capital stock of any corporate Tenant (or partnership
interests of any partnership Tenant) (however accomplished, whether in a single
transaction or in a series of related or unrelated transactions), with the
result that the Tenant shall no longer be controlled by the beneficial and
record owners of the capital stock of such corporate Tenant (or partnership
interests in the case of a partnership) as of the date Tenant executed this
Lease. Notwithstanding the above, the provisions of subdivision (a) of
Section 25.01 shall not apply to transactions with a corporation or other entity
into or with which Tenant is merged or consolidated or to which all or
substantially all of Tenant’s assets are transferred, provided that in any of
such events the successor to Tenant has a net worth computed in accordance with
generally accepted accounting principles equal to or greater than the net worth
of Tenant immediately prior to such merger, consolidation or transfer and Tenant
provides Landlord with satisfactory evidence of the same at least twenty (20)
days prior to such merger, consolidation or asset transfer. Notwithstanding
anything contained in this Article 25 to the contrary, CROWN MEDIA UNITED
STATES, LLC (“Crown”) may assign this Lease and/or sublease the Premises or any
portion thereof to any entity which controls Crown, Crown controls and/or is
under common control with Crown, without having to obtain Landlord’s prior
written consent (and shall not be subject to Section 25.06) provided that
(a) Crown is not in default of any of the terms or conditions of this Lease at
the time of the making of such assignment or sublease or the time such
assignment or sublease is to take effect or commence, as the case may be,
(b) Crown provides Landlord with ten (10) business days’ prior written notice
thereof along with a fully executed copy of the assignment or sublease,
(c) Crown provides Landlord, from time to time (initially as well as any time
thereafter), within five (5) business days’ after Landlord requests the same,
such evidence and/or affidavits as Landlord may require in order to confirm
whether the above-described control test is satisfied, (d) Crown and the
assignee or subtenant, as the case may be,

 

50

--------------------------------------------------------------------------------


 

executes Landlord’s then standard form of consent to assignment or sublease, as
the case may be, and Tenant reimburses Landlord for Landlord’s legal and
administrative fees in connection therewith and (e) said assignee or subtenant
continues at all times thereafter to satisfy the above-described control test.

 

Section 25.03                               If this Lease be assigned, whether
or not in violation of the provisions of this Lease, Landlord may, after default
by Tenant, and expiration of Tenant’s time to cure such default, collect rent
from the assignee. If the Premises or any part thereof are sublet or used or
occupied by anybody other than Tenant, whether or not in violation of this
Lease, Landlord may, after default by Tenant, and expiration of Tenant’s time to
cure such default, collect rent from the subtenant or occupant. In either event,
Landlord may apply the net amount collected to the Fixed Rent and additional
rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Section 25.01,
or the acceptance of the assignee, subtenant or occupant as tenant, or as a
release of Tenant from the performance by Tenant of Tenant’s obligations under
this Lease. The consent by Landlord to assignment, mortgaging, subletting or use
or occupancy by others shall not in any way be considered to relieve Tenant from
obtaining the express written consent of Landlord to any other or further
assignment, mortgaging, subletting or use or occupancy by others not expressly
permitted by this Article. References in this Lease to use or occupancy by
others, that is anyone other than Tenant, shall not be construed as limited to
subtenants and those claiming under or through subtenants but as including also
licensees and others claiming under or through Tenant, immediately or remotely.

 

Section 25.04                               Any assignment or transfer, whether
made with or without Landlord’s consent pursuant to Section 25.01 or
Section 25.02, shall be made only if, and shall not be effective until, the
assignee shall execute, acknowledge and deliver to Landlord an agreement in form
and substance reasonably satisfactory to Landlord whereby the assignee shall
assume the obligations of this Lease on the part of Tenant to be performed or
observed and whereby the assignee shall agree that the provisions in
Section 25.01 shall, notwithstanding such assignment or transfer, continue to be
binding upon it in respect of all future assignments and transfers. Tenant
covenants that, notwithstanding any assignment or transfer (including by way of
asset transfer), whether or not in violation of the provisions of this Lease,
and notwithstanding the acceptance of Fixed Rent and/or additional rent by
Landlord from an assignee, transferee, or any other party, Tenant shall remain
fully liable for the payment of the Fixed Rent and additional rents and for the
other

 

51

--------------------------------------------------------------------------------


 

obligations of this Lease on the part of Tenant to be performed or observed.

 

Section 25.05                               The joint and several liability of
Tenant and any immediate or remote successor-in-interest of Tenant and the due
performance of the obligations of this Lease on Tenant’s part to be performed or
observed shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord extending the time of, or modifying
any of the obligations of, this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of this Lease.

 

Section 25.06                          Notwithstanding anything contained to the
contrary in Sections 25.01 or 25.02 of this Article, if Tenant shall at any time
or times during the term of this Lease desire to assign this Lease (other than
an assignment to be made pursuant to the second sentence in Section 25.02) or
sublet all or part of the Premises, Tenant shall give notice thereof to
Landlord, which notice shall be accompanied by (a) a conformed or photostatic
copy of the proposed assignment or sublease, the effective or commencement date
of which shall be at least thirty (30) days after the giving of such notice,
(b) a statement setting forth in reasonable detail the identity of the proposed
assignee or sub-tenant, the nature of its business and its proposed use of the
Premises, and (c) current financial information with respect to the proposed
assignee or subtenant, including without limitation, its most recent financial
report. Such notice shall be deemed an offer from Tenant to Landlord whereby
Landlord (or Landlord’s designee) may, at its option, (i) terminate this Lease
(if the proposed transaction is an assignment or a sublease of all the
Premises), or (ii) terminate this Lease with respect to the space covered by the
proposed sublease (if the proposed transaction is a sublease of part of the
Premises). Said option may be exercised by Landlord by notice to Tenant at any
time within thirty (30) days after such notice has been given by Tenant to
Landlord; and during such thirty (30) day period Tenant shall not assign this
Lease or sublet such space to any person.

 

Section 25.07                               If Landlord exercises its option to
terminate this Lease in the case where Tenant desires either to assign this
Lease or sublet all the Premises, then, the Expiration Date shall be the date
that such assignment or sublet was to be effective or commence, as the case may
be.

 

Section 25.08                               If Landlord exercises its option to
terminate this Lease in part, in any case where Tenant desires to sublet part of
the Premises, then, (a) the Expiration Date with

 

52

--------------------------------------------------------------------------------


 

respect to such part of the Premises shall be the date that the proposed
sublease was to commence; (b) from and after such Expiration Date the Fixed Rent
and additional rent shall be adjusted, based upon the proportion that the
rentable area of the Premises remaining bears to the total rentable area of the
Premises; and (c) Tenant shall pay to Landlord, upon demand, Landlord’s charge
for physically separating such part of the Premises from the balance of the
Premises.

 

Section 25.09                          Intentionally deleted.

 

Section 25.10                          In the event Landlord does not exercise
its options pursuant to Section 25.06 to terminate this Lease in whole or in
part and providing that Tenant is not in default of any of Tenant’s obligations
under this Lease beyond the expiration of any applicable notice and cure period,
Landlord’s consent (which must be in writing and in form satisfactory to
Landlord) to the proposed assignment or sublease shall not be unreasonably
withheld, or delayed and which shall be delivered to Tenant within thirty (30)
days after Landlord’s receipt of Tenant’s request for such consent, provided and
upon condition that all of the following are satisfied:

 

(a)                                  Tenant shall have complied with the
provisions of Section 25.06 and Landlord shall not have exercised any of its
options under said Section 25.06 within the time permitted therefor;

 

(b)                                 In Landlord’s reasonable judgment the
proposed assignee or subtenant is engaged in a business, and its proposed use of
the Premises (or a portion thereof) is, appropriate for and in keeping with the
then standards of the Building and consistent with the character and quality of
the existing tenancies thereof; and the proposed use (i) is limited to the use
expressly permitted under Section 1.03 and (ii) will not violate any negative
covenant as to use contained in any other lease of space in the Building;

 

(c)                                  The financial condition and the general
reputation of the proposed assignee or subtenant is commensurate with: (i) the
responsibility involved in the proposed assignment or sublease and (ii) the
character of the Building and the existing tenancies thereof, and Landlord has
been furnished with reasonable proof of all of the foregoing;

 

(d)                                 Neither (i) the proposed assignee or
subtenant nor (ii) any person which, directly or indirectly, controls, is
controlled by, or is under common control with, the proposed

 

53

--------------------------------------------------------------------------------


 

assignee or subtenant, is then an occupant of any part of the Building;

 

(e)                                  The proposed assignee or subtenant is not a
person with whom Landlord is then negotiating to lease space in the Building;
nor a person, entity or business subject to compliance with any legal
requirements beyond those requirements applicable to Tenant; nor will the nature
of its occupancy cause an excessive density of employees or traffic within the
Building, or make excessive demands on the Building’s services or facilities, or
in any other way lessen the character of the Building;

 

(f)                                    The form of the proposed assignment or
sublease shall comply with the applicable provisions of this Article and
otherwise be reasonably acceptable to Landlord; and Tenant and the proposed
assignee or subtenant shall execute a Consent to Assignment or Subletting in
form reasonably acceptable to Landlord;

 

(g)                                 There shall not be more than one
(1) subtenant (including Landlord or its designee) of the Premises;

 

(h)                                 The rental and other terms and conditions of
the sublease are the same as those contained in the proposed sublease furnished
to Landlord pursuant to Section 25.06;

 

(i)                                     Tenant shall pay to Landlord on demand
Landlord’s Building Standard legal and administrative fees in connection with
said assignment or sublease, including, without limitation, the costs of making
investigations as to the acceptability of the proposed assignee or subtenant;

 

(j)                                     Tenant shall not have advertised or
publicized in any way the availability of the Premises or any part thereof
without prior notice to and reasonable approval by Landlord (except Tenant may
list the same with a broker(s)), nor shall any advertisement state the name (as
distinguished from the address) of the Building or the proposed rental; and

 

(k)                                  The proposed assignee or subtenant shall
not be (x) entitled, directly or indirectly, to diplomatic or sovereign immunity
and shall be subject to the service of process in, and the jurisdiction of the
courts of, the State of New York nor (y) a charitable, religious, union or other
not-for-profit organization or any tax exempt entity within the meaning of the
Internal Revenue Code or any successor or substitute statute, or rule or
regulation.

 

54

--------------------------------------------------------------------------------


 

Each subletting pursuant to this Article shall be subject to all the covenants,
agreements, terms, provisions and conditions contained in this Lease.
Notwithstanding any such subletting to any other subtenant and/or acceptance of
rent or additional rent by Landlord from any subtenant, Tenant shall and will
remain fully liable for the payment of the Fixed Rent and additional rent due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this Lease, and any such violation shall
be deemed a violation by Tenant. Tenant further agrees that notwithstanding any
such subletting, no other and further subletting of the Premises by Tenant or
any person claiming through or under Tenant shall or will be made except upon
compliance with and subject to the provisions of this Article. If Landlord shall
decline to give its consent to any proposed assignment or subtenant or if
Landlord shall exercise any of its options under Section 25.06, Tenant shall
indemnify, defend and hold harmless Landlord against and from any and all loss,
liability, damages, costs and expenses (including reasonable counsel fees and
disbursements) resulting from any claims that may be made against Landlord by
the proposed assignee or subtenant or by any brokers or other persons claiming a
commission or similar compensation in connection with the proposed assignment or
sublease.

 

Section 25.11                          In the event that (a) Landlord fails to
exercise any of its options under Section 25.06 and consents to a proposed
assignment or sublease, and (b) Tenant fails to execute and deliver the
assignment or sublease to which Landlord consented within sixty (60) days after
the giving of such consent, then, Tenant shall again comply with all the
provisions and conditions of Section 25.06 before assigning this Lease or
subletting all or part of the Premises.

 

Section 25.12                          With respect to each and every sublease
or subletting authorized by Landlord under the provisions of this Lease, it is
further agreed:

 

(a)                                  The subletting shall be for a term ending
prior to the Expiration Date.

 

(b)                                 No sublease shall be valid, and no subtenant
shall take possession of the Premises or any part thereof, until an executed
counterpart of such sublease has been delivered to Landlord.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Each sublease shall be deemed to provide
that it is subject and subordinate to this Lease and to the matters to which
this Lease is or shall be subordinate, and that Section 27.04 shall govern in
the event of termination, re-entry or dispossess by Landlord or successor
landlord under this Lease.

 

Section 25.13                               If Landlord shall give its consent
to any assignment of this Lease or to any sublease, Tenant shall in
consideration therefor pay to Landlord as additional rent:

 

(a)                                  in the case of an assignment, an amount
equal to all sums and other considerations paid to Tenant by the assignee for or
by reason of such assignment (including, but not limited to, sums paid for the
sale of Tenant’s Property, less, in the case of a sale thereof, the then
depreciated cost thereof determined on the basis of Tenant’s federal income tax
returns) and after deducting reasonable legal fees, the cost of reasonable
alterations and reasonable brokerage fees; and

 

(b)                                 in the case of a sublease, any rents,
additional rent or other consideration payable under the sublease to Tenant by
the subtenant in excess of the Fixed Rent and additional rent accruing during
the term of the sublease in respect of the subleased space (at the rate per
square foot payable by Tenant hereunder) pursuant to the terms hereof
(including, but not limited to, sums paid for the sale or rental of Tenant’s
Property, less, in the case of the sale thereof, the then depreciated cost
thereof determined on the basis of Tenant’s federal income tax returns) and
after deducting (on an amortized basis over the term of the sublease) reasonable
legal fees, the cost of reasonable alterations and reasonable brokerage fees.
The sums payable under this Section 25.13(b) shall be paid to Landlord as and
when received by Tenant.

 

Section 25.14                               Landlord may, at the request of
Tenant, maintain listings on the Building directory (to the extent the same
exists) of the names of Tenant and any other person, firm, association or
corporation in occupancy of the Premises or any part thereof as permitted
hereunder, and the names of any officers or employees of any of the foregoing;
provided, however, that the number of names so listed shall be in no greater
proportion to the capacity of the Building directory as the aggregate number of
square feet of rentable area of the Premises is to the aggregate number of
square feet of rentable area of the Building. The listing of any name other than
that of Tenant, whether on the doors of the Premises, on the Building directory,
or otherwise, shall not operate to vest in said person or entity any right or
interest in the Lease or in the Premises or any portions thereof or be deemed to
be the consent of Landlord

 

56

--------------------------------------------------------------------------------


 

(written or otherwise) mentioned in this Article 25. It is expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

 

ARTICLE 26

 

Escalations

 

Section 26.01                          As used in this Lease, the words and
terms which follow mean and include the following:

 

(a)                                  “Tax Year” shall mean each period of twelve
(12) months, commencing on the first day of July of each such period, in which
occurs any part of the term of this Lease or such other period of twelve (12)
months occurring during the term of this Lease as hereafter may be duly adopted
as the fiscal year for real estate tax purposes of the City of New York.

 

(b)                                 “Operating Year” shall mean each calendar
year of twelve consecutive months.

 

(c)                                  “Tenant’s Tax Proportionate Share” shall be
deemed to be 2.310% for the purposes of this Lease. “Tenant’s Operating
Proportionate Share” shall be deemed to be 2.339% for the purposes of this
Lease. Tenant acknowledges that such agreed-upon percentage shall change only if
the area of the Premises is increased or decreased pursuant to a writing signed
by Landlord and Tenant or if Landlord physically constructs additional rentable
space in the Building;

 

(d)                                 “Operating Expenses” shall include those
expenses which have the meaning set forth in Exhibit B, annexed hereto and made
a part hereof.

 

(e)                                  “Base Year Operating Expenses” shall mean
the Operating Expenses for the Operating Year ending December 31, 2009.

 

(f)                                    “Real Estate Taxes” shall mean the
aggregate amount of real estate taxes and assessments imposed upon the Land and
Building and payable by Landlord (including, without limitation, (i) real estate
taxes upon any “air rights” payable by the Landlord; and (ii) any assessments
levied after the date of this Lease for public benefits to Land and/or Building,
or special assessments levied on the Land and/or Building, which assessments, if
payable in installments shall be deemed payable in the maximum number of
permissible installments) in the manner

 

57

--------------------------------------------------------------------------------


 

in which such taxes and assessments are imposed as of the date hereof, excluding
any franchise or income tax of Landlord; provided, that if because of any change
in the taxation of real estate, any other tax or assessment of any kind or
nature (including, without limitation, any occupancy, gross receipts or rental
tax but excluding inheritance, gift and excise taxes) is imposed upon Landlord
or the owner of the Land and/or Building, or upon or with respect to the Land
and/or Building or the occupancy, rents or income therefrom, in substitution
for, or in addition to, any of the foregoing Real Estate Taxes, such other taxes
or assessment shall be deemed part of the Real Estate Taxes. With respect to any
Tax Year, all expenses, including legal fees, experts’ and other witnesses’
fees, incurred in contesting the validity or amount of any Real Estate Taxes
(whether or not successful in lowering the amount of Real Estate Taxes), shall
be considered as part of the Real Estate Taxes for such Tax Year. Landlord shall
have the exclusive right, but not the obligation, to contest or appeal any
assessment of Real Estate Taxes levied upon the Land and the Building by any
governmental or quasi-governmental taxing agency. Tenant shall have no right or
power to contest or appeal any assessment of Real Estate Taxes. The parties
agree that Landlord’s ICIP benefits and any repayment of ICIP benefits are not
to be considered in the computation of Tenant’s Tax Payment.

 

(g)                                 “Real Estate Tax Base” shall mean the sum
which is equal to the Real Estate Taxes for the Tax Year ending on June 30,
2009.

 

(h)                                 “Escalation Statement” shall mean a
statement in writing signed by Landlord, setting forth the amount payable by
Tenant for a specified Tax Year or Operating Year, as the case may be, pursuant
to this Article 26, setting forth in reasonable detail the computation of any
additional rent payable pursuant to this Article.

 

Section 26.02                          If the Real Estate Taxes for any Tax Year
shall be greater than the Real Estate Tax Base, Tenant shall pay to Landlord as
additional rent pursuant to Sections 26.05 and 26.06 for the Premises for such
Tax Year an amount (herein called the “Tax Payment”) equal to Tenant’s Tax
Proportionate Share of the amount by which the Real Estate Taxes for such Tax
Year are greater than the Real Estate Tax Base. In the event that any Tenant’s
Changes result in an increase in Real Estate Taxes and Landlord receives a
separate tax bill which specifically delineates the tax increase as it relates
to the Tenant’s Change in question, then Tenant shall pay 100% of such tax
increase.

 

58

--------------------------------------------------------------------------------


 

Section 26.03                               For each Operating Year commencing
during the term of this Lease, Tenant shall pay pursuant to Sections 26.05 and
26.06 an amount (Operating Payment) equal to Tenant’s Operating Proportionate
Share of the amount by which the Operating Expenses for such Operating Year are
greater than the Base Year Operating Expenses.

 

Section 26.04                               If, in any Operating Year (any part
or all of which falls within the Lease term), Landlord shall incur any cost for
a capital improvement made or purchased in compliance with any law or
governmental regulation (as, for example, respecting fire safety, in compliance
with New York City Local Law #5-73 and/or the cost to purchase the Building’s
telephone network in the event that the law requires the same to be purchased
from the utility serving the Building), then Tenant shall pay to Landlord as
additional rent for the Premises for the next succeeding Operating Year and
continuing thereafter for each succeeding year (and any fraction thereof) during
the balance of the Lease term (to the extent that such improvement is being
amortized during the balance of the Lease term and Landlord agrees to amortize
the cost of any such improvement over a period of not less than ten (10) years)
an amount equal to Tenant’s Operating Proportionate Share of the reasonable
annual amortization of such cost (together with interest thereon).

 

Section 26.05                          Landlord shall furnish to Tenant, prior
to the commencement of each Operating Year or Tax Year, as the case may be, a
written statement setting forth Landlord’s reasonable estimate of the Tax
Payment or the Operating Payment, as the case may be, and in the case of any
Operating Year, pursuant to Section 26.03 hereof, and, in case of any Tax Year,
pursuant to Section 26.02 hereof. Tenant shall pay to Landlord on the first day
of each month during such Operating Year or Tax Year, as the case may be, an
amount equal to one-twelfth of Landlord’s reasonable estimate of the Operating
Payment for such Operating Year or the Tax Payment for such Tax Year. If,
however, Landlord shall furnish any such estimate for an Operating Year or a Tax
Year subsequent to the commencement thereof, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section in respect of the
last month of the preceding Operating Year or Tax Year; (b) promptly after such
estimate is furnished to Tenant, Landlord shall give notice to Tenant stating
whether the installments of the Operating Payment or Tax Payment previously made
for such Operating Year or Tax Year, as the case may be, were greater or less
than the installments of the Operating Payment or Tax Payment to be made for
such Operating Year or Tax

 

59

--------------------------------------------------------------------------------


 

Year in accordance with such estimate, and (i) if there shall be a deficiency,
Tenant shall pay the amount thereof within ten (10) days after demand therefor,
or (ii) if there shall have been an overpayment, Landlord shall promptly refund
to Tenant the amount thereof; and (c) on the first day of the month following
the month in which such estimate is furnished to Tenant, and monthly thereafter
throughout the remainder of such Operating Year or Tax Year, as the case may be,
Tenant shall pay to Landlord an amount equal to one-twelfth (1/12th) of the
Operating Payment or Tax Payment, as the case may be, shown on such estimate.

 

Section 26.06                               Landlord shall furnish to Tenant an
Escalation Statement for each Operating Year and for each Tax Year. If the
Escalation Statement shall show that the sums paid by Tenant under Section 26.05
exceeded the Tax Payment or Operating Payment to be paid by Tenant for such Tax
Year or Operating Year, as the case may be, Landlord shall promptly refund to
Tenant the amount of such excess; and if the Escalation Statement for such Tax
Year or Operating Year, as the case may be, shall show that the sums so paid by
Tenant were less than the Tax Payment or Operating Payment, as the case may be,
to be paid by Tenant for such Tax Year or Operating Year, Tenant shall pay the
amount of such deficiency within ten (10) days after demand therefor.

 

Section 26.07                          In case the Real Estate Taxes for any Tax
Year or part thereof shall be reduced during the term hereof after Tenant shall
have paid Tenant’s Tax Proportionate Share of any increase thereof in respect of
such Tax Year pursuant to Section 26.06 hereof, Landlord shall credit or refund
to Tenant Tenant’s Tax Proportionate Share of the refund of such taxes received
by Landlord. If, after an Escalation Statement has been sent to Tenant during
the term hereof, the assessed valuation which had been utilized in determining
the Real Estate Base Tax is reduced (as a result of settlement, final
determination of legal proceedings or otherwise), then, and in such event
(a) the Real Estate Tax Base shall be retroactively adjusted to reflect such
reduction and (b) all retroactive additional rent resulting from such
retroactive adjustment shall be forthwith payable when billed by Landlord.
Landlord shall send to Tenant a statement setting forth the basis for such
retroactive adjustment and additional rent payments.

 

Section 26.08                          Intentionally deleted.

 

Section 26.09                          Payments shall be made pursuant to this
Article 26 notwithstanding the fact that an Escalation Statement is furnished to
Tenant after the Expiration Date and any delay or failure of Landlord in billing
any additional rent provided for

 

60

--------------------------------------------------------------------------------


 

in this Article 26 shall not constitute a waiver of or in any way impair the
continuing obligation of Tenant to pay such additional rent hereunder.

 

Section 26.10                          Provided that Tenant is not in default
hereunder, if Tenant’s Operating Payment increases by more than five percent
(5%) from one Operating Year to the next Operating Year, then, within sixty (60)
days after the submission of the Escalation Statement indicating such increase,
Landlord shall allow Tenant or Tenant’s agents, upon ten (10) business days
advance notice to Landlord, to examine, during Business Hours at Landlord’s
office where such records are kept, such books purchase orders, invoices,
payrolls and other records in Landlord’s possession as may be reasonably
necessary in order to permit Tenant to verify the information set forth in such
Escalation Statement with respect to Operating Expenses (an “Audit”); provided,
however, that if any tenant in the Building has conducted an Audit covering the
time period Tenant intends to audit and Landlord furnishes a copy of the results
of such Audit to Tenant, then Tenant shall have no rights to conduct an Audit
for such time period. Any such Audit may only be conducted by an independent,
nationally-recognized accounting firm approved by Landlord that is not being
compensated by Tenant on a contingency fee basis. Tenant and its agents shall
keep all information which they are shown in connection with any Audit
confidential and shall not reveal the same to any third party except as may be
required by law. Landlord shall have the right to precondition any verification
right provided hereunder upon the execution by Tenant and the person conducting
such Audit of a confidentiality agreement in such form as required by Landlord.
Tenant shall deliver to Landlord a copy of the results of such Audit within
fifteen (15) days after completion or receipt by Tenant of such results. In the
event that Tenant fails to initiate such Audit within said sixty (60) day
period, Tenant shall have no further right to challenge or contest the accuracy
of the applicable Escalation Statement. No assignee of the Tenant named herein
shall have any right to conduct an Audit for any period during which such
assignee was not in possession of the Premises and no subtenant shall have any
right to conduct an Audit. Within ten (10) days after demand therefor, Tenant
shall reimburse Landlord for the reasonable costs of Landlord’s personnel and
representatives who are involved in such Audit.

 

Section 26.11                          In no event shall (x) the Fixed Rent
under this Lease (exclusive of the additional rent under this Article) be
reduced by virtue of this Article or (y) Tenant be entitled to a credit against
the payment of any additional rent that may be due under this Lease (including
this Article 26) by reason of the fact that (i) Operating Expenses in any
Operating

 

61

--------------------------------------------------------------------------------


 

Year are less than Base Year Operating Expenses and/or (ii) Real Estate Taxes
for any Tax Year are less than the Real Estate Tax Base.

 

ARTICLE 27

 

Subordination

 

Section 27.01                          This Lease is subject and subordinate in
all respects to all ground leases and/or underlying leases now or hereafter
covering the real property or any portion thereof of which the Premises form a
part and to all mortgages and trust indentures which may now or hereafter be
placed on or affect such leases and/or the real property of which the Premises
form a part, or any part or parts of such real property, and/or Landlord’s
interest therein, and to each advance made and/or hereafter to be made under any
such mortgages, or indentures and to all renewals, modifications,
consolidations, increases, recastings, replacements, extensions and
substitutions of and for such ground leases and/or underlying leases and/or
mortgages or indentures (each lease or mortgage to which this Lease shall be
subject and subordinate pursuant to the provisions hereof being respectively
herein called a “superior lease” or a “superior mortgage”). This Section 27.01
shall be self-operative and no further instrument of subordination shall be
required. In confirmation of such subordination, Tenant shall execute, at its
sole cost and expense, and deliver promptly any certificate that Landlord and/or
any lessor under any superior lease and/or any holder of any superior mortgage
and/or their respective successors in interest may request.

 

Section 27.02                               In the event of any act or omission
of Landlord that would give Tenant the right, immediately or after lapse of a
period of time, to cancel or terminate this Lease, or to claim a partial or
total eviction, Tenant shall not be entitled to exercise such right:

 

(a)                                  unless and until Tenant has given prompt
written notice of such act or omission to the lessor under each superior lease
and the holder of each superior mortgage, whose name and address shall
previously have been furnished to Tenant in writing; and

 

(b)                                 unless such act or omission shall be one
which is not capable of being remedied by Landlord or such lessor or such holder
within a reasonable period of time, until a reasonable period for remedying such
act or omission shall have elapsed following the giving of such notice and
following the time when

 

62

--------------------------------------------------------------------------------


 

the lessor under such superior lease or the holder of such superior mortgage
shall have become entitled under such lease or such mortgage, as the case may
be, to remedy the same (which reasonable period shall in no event be less than
the period to which Landlord would be entitled under this Lease or otherwise,
after similar notice, to effect such remedy), provided such lessor or such
holder shall with due diligence give Tenant written notice of intention to, and
commence and continue to remedy such act or omission.

 

Section 27.03                               Tenant covenants that neither the
termination of any superior lease or any superior mortgage, nor the institution
of any suit, action or other proceeding by the lessor under any such superior
lease or the holder of any such superior mortgage to recover possession of the
Premises leased or mortgaged under any such superior lease or any such superior
mortgage or to realize on the mortgagor’s interest under any such superior
mortgage in any such superior lease (provided that Tenant is not otherwise
disturbed by the lessor under any such superior lease or the holder of any such
superior mortgage) shall, by operation of law or otherwise, result in the
cancellation or termination of this Lease or the obligations of Tenant
hereunder. If the lessor under any superior lease or the holder of any superior
mortgage, or the purchaser upon any foreclosure sale relating to such superior
mortgage, or any designee of such lessor or such holder shall succeed to the
rights of Landlord under this Lease, whether through possession, or any action
or proceeding relating to the termination of such superior lease, or foreclosure
action or delivery of a new lease or deed, then, at the request of such party so
succeeding to Landlord’s rights (such party being sometimes herein called a
“successor landlord”) and upon such successor landlord’s written agreement to
accept Tenant’s attornment, Tenant shall attorn to and recognize such successor
landlord as Tenant’s landlord under this Lease, and shall promptly execute and
deliver, at Tenant’s sole expense, any instrument that such successor landlord
may reasonably request to evidence such attornment and none of the
above-described successions shall, by operation of law or otherwise, result in
the cancellation or termination of this Lease (unless specific action is taken
by such successor landlord to terminate this Lease) or the obligations of
Tenant. In the event successor landlord requests Tenant to execute an
attornment, Tenant shall acquire no rights with respect to said successor
landlord until the attornment has been executed. Upon such attornment, this
Lease shall continue in full force and effect as, or as if it were, a direct
lease between the successor landlord and Tenant upon all of the terms,
conditions and covenants set forth in this Lease, except that the successor
landlord shall not:

 

63

--------------------------------------------------------------------------------


 

(a)                                  be liable for any previous act or omission
of Landlord under this Lease;

 

(b)                                 be subject to any offset, not expressly
provided for in this Lease, which shall have theretofore accrued to Tenant
against Landlord; or

 

(c)                                  be bound by any previous modification of
this Lease, not expressly provided for in this Lease, or by any previous
prepayment of more than one month’s Fixed Rent or additional rent, unless such
modification or prepayment shall have been expressly approved in writing by the
lessor under the superior lease or the holder of the superior mortgage through
or by reason of which the successor landlord shall have succeeded to the rights
of Landlord under this Lease.

 

Section 27.04                          In the event of termination,
cancellation, re-entry or dispossess by Landlord or a successor landlord under
this Lease Tenant shall, at Landlord’s or the successor landlord’s request,
execute an assignment by Tenant to Landlord or the successor landlord of
Tenant’s interest as sublessor under any subleases to this Lease.

 

At Landlord’s or successor landlord’s option, sublessee shall attorn to Landlord
or the successor landlord and upon such attornment, the sublease shall continue
in full force and effect as, or as if it were, a direct lease between Landlord
or the successor landlord and sublessee upon all the terms, conditions and
covenants set forth in, at Landlord’s or successor landlord’s option, the Lease
or the sublease, except that Landlord or the successor landlord shall not:

 

(a)                        be liable for any previous act or omission of
sublessor under the sublease;

 

(b)                       be subject to any offset, which shall have theretofore
accrued to sublessee against sublessor; or

 

(c)                        be bound by any previous modification of the
sublease, not expressly provided for in the sublease, or by any previous
prepayment of more than one month’s Fixed Rent or additional rent, unless such
modification or prepayment shall have been expressly approved in writing by the
Landlord under the Lease, the lessor under the superior lease or the holder of
the superior mortgage through or by reason of which the successor landlord shall
have succeeded to the rights of sublessor under the sublease, as the case may
be.

 

64

--------------------------------------------------------------------------------


 

In the event that Landlord or a successor landlord, as the case may be, does not
request Tenant to assign its interest in the sublease or have sublessee attorn
to Landlord or the successor landlord, as the case may be, then Landlord or
successor landlord, as the case may be, shall have the right to terminate the
sublease immediately at any time after termination or cancellation of this Lease
or re-entry or dispossess by Landlord or a successor landlord under this Lease.

 

All subleases made in accordance with this Lease shall be subject to the above
provision.

 

Section 27.05         In the event the holder of any mortgage or the lessor of
any lease (present or future) relating to the Premises and/or this Lease
requests that (a) this Lease and Tenant’s rights hereunder be made superior,
rather than subordinate, to such mortgage or lease and/or (b) Tenant enter into
a subordination non-disturbance and attornment agreement, then Tenant, within
ten (10) days after written request, will execute and deliver without charge
such agreement(s) in such form(s) acceptable to the holder of such mortgage or
lessor of such lease. In any instance where the consent of any holder of any
superior lease or superior mortgage is required to be given in connection with
any matter relating to this Lease, Landlord shall not be required to give its
consent to such matter unless and until such required consent is given and
Landlord shall not be found to have unreasonably withheld its consent if such
required consent is withheld by any superior lease or superior mortgage.

 

Section 27.06          If Tenant fails to execute and deliver any documents as
and when required by this Article 27, then, notwithstanding any other provision
of this Lease, without the requirement of notice from Landlord such failure will
constitute a default under this Lease beyond any applicable grace period,
entitling Landlord to the same rights and remedies as if such default were with
respect to nonpayment of Fixed Rent.

 

ARTICLE 28

 

Miscellaneous

 

Section 28.01          Notwithstanding anything contained in this Lease to the
contrary, Tenant covenants and agrees that Tenant will not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used,

 

65

--------------------------------------------------------------------------------


 

(i)            for a banking, trust company, or safe deposit business,

 

(ii)           as a savings bank, or as a savings and loan association, or as a
loan company,

 

(iii)          for the sale of travelers checks and/or foreign exchange, or as a
tourist or travel agency,

 

(iv)          as a stock brokerage office or for stock brokerage purposes or for
the underwriting of securities,

 

(v)           as a newsstand, employment agency, office for a labor union,
classroom or school,

 

(vi)          as a restaurant and/or bar and/or for the sale of confectionery
and/or soda and/or beverages and/or sandwiches and/or ice cream and/or baked
goods or for the preparation, dispensing or consumption of food or beverages in
any manner whatsoever,

 

(vii)         as offices for any government or any department, commission,
subdivision or agency thereof,

 

(viii)        as offices for political or lobbying activities (i.e., persons or
organizations principally engaged in efforts to influence legislation or
governmental action), or

 

(ix)           for any other use or purpose that involves direct patronage of
the general public.

 

Section 28.02         Tenant hereby represents, covenants and agrees that
Tenant’s business is not photographic reproductions and/or documentary
reproductions and/or offset printing. Notwithstanding anything contained in this
Lease to the contrary, Tenant covenants and agrees that Tenant will not use the
Premises or any part thereof, or permit the Premises or any part thereof to be
used, for the business of photographic reproductions and/or documentary
reproductions and/or offset printing. Nothing contained in this Section 28.02
shall preclude Tenant from using any part of the Premises for photographic
reproductions and/or documentary reproductions and/or offset printing in
connection with, either directly or indirectly, its own business and/or
activities.

 

Section 28.03         If, in connection with obtaining financing for the
Building, a banking, insurance or other recognized institutional lender shall
request reasonable

 

66

--------------------------------------------------------------------------------


 

modifications in this Lease as a condition to such financing, Tenant will not
unreasonably withhold, delay or defer its consent thereto, provided that such
modifications do not increase the obligations of Tenant hereunder or materially
adversely affect the leasehold interest hereby created.

 

Section 28.04         If, at any time during the last month of the term of this
Lease, Tenant shall have removed all or substantially all of Tenant’s property
from the Premises, Landlord may, and Tenant hereby irrevocably grants to
Landlord a license to, immediately enter and alter, renovate and redecorate the
Premises, without limitation, diminution or abatement of rent, or incurring
liability to Tenant for any compensation, and such acts shall have no effect
upon this Lease.

 

Section 28.05         Tenant shall not place a load upon any floor of the
Premises exceeding the floor load per square foot which such floor was designed
to carry and such load shall be placed by Tenant, at Tenant’s expense, so as to
properly distribute the weight. Business machines and mechanical equipment shall
be placed and maintained by Tenant, at Tenant’s expense, in settings sufficient
in Landlord’s judgment to absorb and prevent vibration, noise and annoyance. If
the Premises be or become infested with vermin as a result of the use or any
misuse or neglect of the Premises by Tenant, its agents, employees, visitors or
licensees, Tenant shall at Tenant’s expense cause the same to be exterminated
from time to time to the satisfaction of Landlord and shall employ such
exterminators and such exterminating company or companies as shall be approved
by Landlord.

 

Section 28.06         If Landlord shall consent to the omission or removal of
any part of, or the insertion of any door or other opening in, any wall
separating the Premises from adjoining space leased to another tenant, then
(i) Tenant shall be responsible for all risk of damage to, or loss or theft of,
property arising as an incident to such omission or removal or the use of such
door or other opening, or because of the existence thereof, and shall indemnify
and save Landlord harmless from and against any claim, demand or action for, or
on account of, any such loss, theft or damage, and (ii) in the event of the
termination of this Lease or the lease of said other tenant, Landlord may enter
the Premises and Landlord, at Tenant’s expense, may close up any door or other
opening by erecting a wall to match the wall separating the Premises from said
adjoining space, and Tenant shall not be entitled to any diminution or abatement
of rent or other compensation by reason thereof; provided, however, that nothing
herein contained shall be deemed to vest Tenant with any right or interest in,
or with

 

67

--------------------------------------------------------------------------------


 

respect to, said adjoining space, or the use thereof, and Tenant hereby
expressly waives any right to be made a party to, or to be served with process
or other notice under or in connection with, any proceeding or action which may
hereafter be instituted by Landlord for the recovery of the possession of said
adjoining space.

 

Section 28.07          Without incurring any liability to Tenant, Landlord may
permit access to the Premises and open the same, whether or not Tenant shall be
present, upon demand of any receiver, trustee, assignee for the benefit of
creditors, sheriff, marshal, court officer or other person entitled to, or
reasonably purporting to be entitled to, such access for the purpose of taking
possession of, or removing, Tenant’s property or for any other lawful purpose
(but this provision and any action by Landlord hereunder shall not be deemed a
recognition by Landlord that the person or official making such demand has any
right or interest in or to this Lease, or in or to the Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of the city, state or federal governments.

 

Section 28.08         Tenant shall not be entitled to exercise any right of
termination, cancellation, or any other option granted to it by this Lease at
any time when Tenant is in default in the performance or observance of any of
Tenant’s obligations hereunder.

 

Section 28.09          Tenant shall not place or permit to be placed any vending
machines in the Premises, except with the prior written consent of Landlord in
each instance, not to be unreasonably withheld or delayed.

 

Section 28.10         Tenant shall not occupy any space in the Building (by
assignment, sublease or otherwise) other than the Premises hereby demised,
except with the prior written consent of Landlord in each instance.

 

Section 28.11          Tenant will not clean, nor require, permit, suffer or
allow any window in the Premises to be cleaned, in violation of Section 202 of
the Labor Law or the rules of the Board of Standards and Appeals, or of any
other board or body having or asserting jurisdiction.

 

Section 28.12          Tenant represents that it has not dealt with any person
or broker in connection with this Lease other than CB RICHARD ELLIS, INC. (the
“Broker”) and agrees to defend, indemnify and hold harmless Landlord, its agents
and employees, from any loss, liability, costs, damages and expenses (including

 

68

--------------------------------------------------------------------------------


 

without limitation attorney’s fees and disbursements) suffered by Landlord
through any breach of this representation, or in connection with the claim of
any other person or broker alleging to have dealt with Tenant with respect to
this Lease.

 

Section 28.13         The term “Landlord” as used in this Lease means only the
owner, or the mortgagee in possession, for the time being, of the Land and
Building (or the owner of a lease of the Building or the Land and Building), so
that in the event of any sale or sales of the Land and Building or of said
lease, or in the event of a lease of the Building, or of the Land and Building,
the Landlord shall be and hereby is entirely freed and relieved of all covenants
and obligations of Landlord hereunder, and it shall be deemed and construed
without further agreement between the parties or their successors in interest,
or between the parties and the purchaser, at any such sale, or the said lessee
of the Building, or of the Land and Building, that the purchaser or the lessee
of the Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder. No general or limited partner or shareholder
of Landlord (including any assignee or successor of Landlord) or other holder of
any equity interest in Landlord shall be personally liable for the performance
of Landlord’s obligations under this Lease. The liability of Landlord (including
any assignee or successor of Landlord) for Landlord’s obligations under this
Lease shall be limited to Landlord’s interest in the Land and Building and
Tenant shall not look to any of Landlord’s other assets in seeking either to
enforce Landlord’s obligations under this Lease or to satisfy a judgment for
Landlord’s failure to perform such obligations. Landlord reserves the right, at
any time, to convert the Building and or Land to condominium ownership, and upon
such conversion, (i) this Lease shall be subject and subordinate to the
applicable condominium documents and (ii) the owner of the unit or units of
which the Premises forms a part shall be deemed to be the Landlord hereunder.

 

Section 28.14          The submission by Landlord of the Lease in draft form
shall be deemed submitted solely for Tenant’s consideration and not for
acceptance and execution. Such submission shall have no binding force or effect
and shall confer no rights nor impose any obligations, including brokerage
obligations, on either party unless and until both Landlord and Tenant shall
have executed the Lease and duplicate originals thereof shall have been
delivered to the respective parties.

 

Section 28.15          Intentionally deleted.

 

Section 28.16          Tenant covenants to pay any occupancy or rent tax now in
effect or hereafter enacted if the same applies

 

69

--------------------------------------------------------------------------------


 

to Tenant’s leasing of the Premises. Alternatively, Tenant shall pay to Landlord
upon demand as additional rent any occupancy tax or rent tax now in effect or
hereafter enacted, if payable by Landlord in the first instance or hereafter
required to be paid by Landlord.

 

Section 28.17         Tenant hereby represents and warrants to Landlord that it
is duly formed and in good standing, and has full corporate or partnership power
and authority, as the case may be, to enter into this Lease and has taken all
corporate or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms. Tenant
shall provide Landlord with corporate resolutions or other proof in a form
acceptable to Landlord, authorizing the execution of the Lease at the time of
such execution. Tenant hereby represents to Landlord that it is not entitled,
directly or indirectly, to diplomatic or sovereign immunity.

 

Section 28.18         Tenant acknowledges that is has no rights to any
development rights, “air rights” or comparable rights appurtenant to the Land
and/or Building, and consents, without further consideration, to any utilization
of such rights by Landlord and agrees to promptly execute and deliver any
instruments which may be requested by Landlord, including instruments merging
zoning lots, evidencing such acknowledgment and consent, provided same does not
prevent occupancy of the Premises by Tenant in the manner provided herein. The
provisions of this Section 28.18 shall be deemed to be and shall be construed as
an express waiver by Tenant of any interest Tenant may have as a “party in
interest” (as such quoted term is defined in Section 12-10 Zoning Lot of the
Zoning Resolution of the City of New York) in the Land and/or Building.

 

Section 28.19         Tenant hereby represents and warrants to Landlord that:

 

(a)          it is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
State Treasury Department as a terrorist, “Specially Designated National and
Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control;

 

(b)         it is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this

 

70

--------------------------------------------------------------------------------


 

transaction, directly or indirectly on behalf of, any such person, group,
entity, or nation; and

 

(c)          neither Tenant nor any person, group, entity or nation who owns any
direct or indirect beneficial interest in Tenant or any of them is in violation
of any anti-money laundering or anti-terrorism statue, including, without
limitation, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56
(commonly known as the USA PATRIOT Act) and the related regulations issued
thereunder, including, without limitation, temporary regulations, all as amended
from time to time.

 

Tenant hereby agrees to defend, indemnify, and hold harmless Landlord and its
respective partners, lenders, shareholders, directors, officers, agents and
employees from and against any and all claims, damages, losses, liabilities and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing representations.

 

ARTICLE 29

 

Layout and Finish

 

Section 29.01          Tenant shall, at Tenant’s sole expense, and as part of
Tenant’s Changes, perform all the work (Tenant’s Work) in the Premises necessary
for Tenant’s occupancy thereof, including, but not limited to all work as may be
necessary to comply with all applicable laws (including without limitation, the
Americans with Disabilities Act) or regulations and otherwise, subject to the
provisions of this Lease.

 

71

--------------------------------------------------------------------------------


 

ARTICLE 30

 

Insurance

 

Section 30.01         Tenant covenants, at its expense, to provide prior to
entry upon the Premises and to keep in force and effect during the term of this
Lease or Tenant’s occupancy of the Premises (whichever is longer):
(1) commercial general liability insurance with respect to the Premises and its
Appurtenances on an occurrence basis against claims for bodily injury and
property damage with minimum limits of liability in amount of Five Million and
00/100 Dollars ($5,000,000.00) combined single limit for bodily injury and
property damage (including coverage for all operations of Tenant,
products/completed operations, independent contractors, broad form property
damage, personal injury liability and contractual liability coverage); (2) if
the nature of Tenant’s business is such as to place all or any of its employees
under workers’ compensation or similar statutes, workers’ compensation or
similar insurance affording statutory coverage and containing statutory limits;
and (3) all-risk property damage insurance (replacement cost coverage),
including theft or attempted theft of, Tenant’s Property and any appurtenances
within the Premises. Tenant agrees to deliver to Landlord, at least thirty (30)
days prior to the time such insurance is first required to be carried by Tenant,
and thereafter at least thirty (30) days prior to the expiration of any such
policy, either an original policy or a certificate of insurance procured by
Tenant in compliance with its obligations hereunder, together with evidence of
payment therefor. Tenant’s Certificate of Insurance shall confirm that any
parties included for coverage as additional insureds shall be afforded thirty
(30) days advance notice from the insurer prior to cancellation of the policy.
Workers’ compensation insurance provided for in this Section may be procured by
Tenant’s contractors. Tenant will also furnish Landlord with evidence that
Tenant’s contractors performing any Tenant’s Changes or other work in the
Building are covered by insurance in amounts and of the types which are
appropriate, in Landlord’s judgment, to the size and scope of Tenant’s Changes.

 

Section 30.02          All the aforesaid insurance shall be issued in the name
of Tenant and Tenant’s commercial general liability policy shall cover Landlord
(and any designee(s) of Landlord) as additional insureds, except for claims
arising solely from the activities of the additional insureds. All the aforesaid
insurance shall be written by one (1) or more responsible insurance companies
reasonably approved by Landlord and licensed to do business in New York State;
all such insurance

 

72

--------------------------------------------------------------------------------


 

may be carried under a blanket policy covering the Premises and any other of
Tenant’s locations and shall contain endorsements that: (1) Tenant shall be
solely responsible for payment of premiums and that Landlord (or its
designee(s)) shall not be required to pay any premiums for such insurance; and
(2) Tenant’s commercial general liability insurance shall be primary with any
coverage provided by Landlord as excess and non-contributory. The minimum limits
of the commercial general liability policy of insurance shall in no way limit or
diminish Tenant’s liability under Section 5.01(k) hereof.

 

Section 30.03         The minimum limits of the commercial general liability
policy of insurance shall be subject to increase at any time, and from time to
time, after the commencement of the fifth (5th) year of the term hereof if
Landlord in the exercise of its reasonable judgment shall deem the same
necessary for adequate protection. Within thirty (30) days after demand therefor
by Landlord, Tenant shall furnish Landlord with evidence that such demand has
been complied with. In case Tenant disputes the reasonableness of Landlord’s
demand, the parties agree to submit the question of the reasonableness of such
demand for decision to the Chairman of the Board of Directors of the Management
Division of The Real Estate Board of New York, Inc., or to such impartial person
or persons as he may designate whose determination shall be final and conclusive
upon the parties hereto. The right to dispute the reasonableness of any such
demand by Landlord shall be deemed waived unless the same shall be asserted by
Tenant by service of a notice in writing upon Landlord within ten (10) days
after the giving of Landlord’s demand therefor.

 

ARTICLE 31

 

Security Deposit

 

Section 31.01          Intentionally deleted.

 

ARTICLE 32

 

GUARANTY

 

Section 32.01          Landlord and Tenant acknowledge and agree that HALLMARK
CARDS, INCORPORATED (Guarantor) is guarantying the obligations of Tenant under
this Lease pursuant to a Guaranty in the form attached hereto as Exhibit E and
executed and delivered by Guarantor to Landlord concurrently herewith.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 33

 

Quiet Enjoyment

 

Section 33.01         Landlord covenants that if and so long as, Tenant keeps
and performs each and every covenant, agreement, term, provision and condition
herein contained on the part and on behalf of Tenant to be kept and performed,
Tenant shall quietly enjoy the Premises without hindrance or molestation by
Landlord or by any other person lawfully claiming the same, subject to the
covenants, agreements, terms, provisions and conditions of this Lease and to the
ground leases and/or underlying leases and/or mortgages to which this Lease is
subject and subordinate, as hereinbefore set forth.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

 

PARAMOUNT GROUP, INC., as Agent for
1325 AVENUE OF THE AMERICAS, L. P.

(Landlord)

 

 

 

By:

/s/ Roger S. Newman

 

 

Name:    Roger S. Newman

 

 

Title:    Senior Vice President

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

By:

/s/ Brian Stewart

 

 

Name:  Brian Stewart

 

 

Title:    EVP/CFO

 

74

--------------------------------------------------------------------------------


 

TENANT

 

State of California

)

 

 

)

ss.:

County of Los Angeles

)

 

 

On the 11th day of September in the year 2008 before me, the undersigned, a
Notary public in and for said State, personally appeared Brian Stewart
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

/s/ J. Hanchey

 

Notary Public

 

 

 

 

SEAL

 

 

 

[g253781ke13i001.jpg]

 

 

75

--------------------------------------------------------------------------------